                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             CIVIL NO. 3:17-CV-37

UNITED STATES OF AMERICA ex rel.
TARYN HARTNETT, and DANA
SHOCHED,

           Plaintiff,                      APPENDIX IN SUPPORT OF THE
                                           UNITED STATES’ MOTION FOR
           v.                            PARTIAL SUMMARY JUDGMENT AS
                                             TO DEFENDANT MCHUGH
PHYSICIANS CHOICE LABORATORY
SERVICES, DOUGLAS SMITH, PHILIP
MCHUGH AND MANOJ KUMAR,

           Defendants.


                        VOLUME 1 - TABLE OF CONTENTS
                               (EXHIBITS 1-32)

 Ex. No.   Description                                        PDF Page No.
1          Report of Padma Gulur, MD                                     3
2          Email (SOW066432-66433)                                       6
3          Email (SOW064463)                                             8
4          Email (SOW066434-66435)                                       9
5          Email (McHugh-000059089-59091)                               11
6          Email (Kumar-Email_00028167)                                 14
7          MLN Matter Number SE1105 (USA666181)                         15
8          McHugh Deposition Exhibit 6 (WF_00112883-112886)             19
9          Email (Kumar-Email_00020853-20854)                           23
10         Email (SOW093910-93911)                                      25
11         Email (Kumar-Email_00022384-22385)                           27
12         Email (Kumar-Email_00022522-22524)                           29
13         Email (Kumar-Email_00022535-22538)                           32
14         Email (Kumar-Email_00022115-22117)                           36
15         Email (Kumar-Email_00022411)                                 39
16         Email (Kumar-Email_00022437)                                 40
17         Email (Kumar-Email_00022507-22510)                           41
18         Report of Eric Hines                                         45
19         Email (Kumar-Email_00027228-27229)                           88
20         Email (Johnson_00000048)                                     90
21         Email (Johnson_00000091)                                     91
22         Email (Kumar-Email_00027039, 27041)                          92



 Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 1 of 130
23        Email (Kumar-Email_00027698-27705)                94
24        Email (Johnson_00000209-210)                      102
25        Email (Johnson_00000200-202)                      104
26        Email (Johnson_00000198-199)                      107
27        Email (Kumar-Email_00027463-27466)                109
28        Email (Kumar-Email_00027389-27395)                113
29        Email (Johnson_00000177-178)                      120
30        Johnson Deposition Exhibit 2 (JohnJohnson-        122
          Email_00007770)
31        Johnson Deposition Exhibit 3 (JohnJohnson-        123
          Email_00009365-9367)
32        Donlevy Deposition Exhibit 3 (Tax Liens)          127




 Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 2 of 130
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              CIVIL NO. 3:17-CV-37

UNITED STATES OF AMERICA ex rel.
TARYN HARTNETT, and DANA
SHOCHED,

            Plaintiff,                      APPENDIX IN SUPPORT OF THE
                                            UNITED STATES’ MOTION FOR
            v.                            PARTIAL SUMMARY JUDGMENT AS
                                              TO DEFENDANT MCHUGH
PHYSICIANS CHOICE LABORATORY
SERVICES, DOUGLAS SMITH, PHILIP
MCHUGH AND MANOJ KUMAR,

            Defendants.



                         VOLUME 1 - TABLE OF CONTENTS
  Ex. No.   Description                                        PDF Page No.
1           Report of Padma Gulur, MD
2           Email (SOW066432-66433)
3           Email (SOW064463)
4           Email (SOW066434-66435)
5           Email (McHugh-000059089-59091)
6           Email (Kumar-Email_00028167)
7           MLN Matter Number SE1105 (USA666181)
8           McHugh Deposition Exhibit 6 (WF_00112883-112886)
9           Email (Kumar-Email_00020853-20854)
10          Email (SOW093910-93911)
11          Email (Kumar-Email_00022384-22385)
12          Email (Kumar-Email_00022522-22524)
13          Email (Kumar-Email_00022535-22538)
14          Email (Kumar-Email_00022115-22117)
15          Email (Kumar-Email_00022411)
16          Email (Kumar-Email_00022437)
17          Email (Kumar-Email_00022507-22510)
18          Report of Eric Hines
19          Email (Kumar-Email_00027228-27229)
20          Email (Johnson_00000048)
21          Email (Johnson_00000091)
22          Email (Kumar-Email_00027039, 27041)



 Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 3 of 130
                              MSJ Exhibit 1

                                    Padma Gulur, MD

Drug Testing
Drug testing plays an important role in healthcare. It provides objective information to assist clinicians
in identifying the presence or absence of drugs or drug classes in the body and making treatment
decisions. Urine, blood, hair, saliva, sweat, and nails (toenails and fingernails) are some biological
specimens used to perform laboratory drug testing, and they provide different levels of specificity,
sensitivity, and accuracy. Urine is most often the preferred test substance because of ease of collection.
Concentrations of drugs and metabolites also tend to be high in the urine, allowing longer detection
times than concentrations in the serum allow.
There are two broad categories of urine drug testing (UDT).
1. Presumptive/Qualitative Drug Testing -
Used when medically necessary to determine the presence or absence of drugs or drug classes in a urine
sample; results expressed as negative or positive or as a numerical result; includes competitive
immunoassays (IA) and thin layer chromatography.
These tests are considered medically necessary for:
    a) Baseline screening before initiating treatment when:
       1. An adequate clinical assessment of patient history and risk of substance abuse is performed;
          and
        2. Clinicians have knowledge of test interpretation; and
        3. There is a plan in place regarding how to use test findings clinically.
    b) For subsequent monitoring of treatment at a frequency appropriate for the risk level of the
       individual patient
Limitations of presumptive testing include that it is unable to identify specific drugs within many drug
classes, particularly within the amphetamine, barbiturate, benzodiazepine, tricyclic antidepressants, and
opiate/opioid drug classes. Drugs such as buprenorphine, amphetamines, benzodiazepines, and
cocaine/heroin yield false negative IA results due to low cross-reactivity or non-reactivity and drugs such
as fentanyl, carisoprodol, tramadol, tapentadol and synthetic designer drugs cannot be detected by
presumptive IA. Therefore, it may be medically necessary for clinicians to utilize definitive UDT when
the presumptive tests for these drugs are negative.
2. Definitive/Quantitative/Confirmation (hereafter called “definitive” UDT)
Used when medically necessary to identify specific medications, illicit substances and metabolites;
reports the results of drugs absent or present in concentrations of ng/ml; includes GC-MS and LC-
MS/MS testing methods.
Definitive UDT may be reasonable and necessary based on patient specific indications, including
historical use, medication response, and clinical assessment, when accurate results are necessary to
make clinical decisions. The clinician’s rationale for the definitive UDT and the tests ordered should be
documented in the patient’s medical record.


Phone: 1.919.681.4660
   Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 4 of 130
Panel Testing
1. Presumptive UDT Panels
Presumptive UDT testing may be ordered as a panel because the Medicare billing codes (G0431 and
G0434) are defined on a “per patient encounter” basis regardless of the number of analytes tested.
Presumptive UDT orders should be individualized based on clinical history and risk assessment, and this
should be documented in the medical record.
2. Definitive UDT Panels
Definitive profile testing is reasonable and necessary when ordered for a particular patient based upon
historical use and community trends. However, the same physician defined profile is not reasonable
and necessary for every patient in a physician’s practice. Definitive UDT orders should be individualized
based on clinical history and risk assessment and must be documented in the medical record.
Routine standing orders for all patients in a physician’s practice are not reasonable and necessary.
Testing should be performed randomly and/or selectively based on patient history.
The frequency of testing must be based on a complete clinical assessment of the individual’s risk
potential for abuse and diversion using a validated risk assessment interview or questionnaire and
should include the patient’s response to prescribed medications and the side effects of medications.
Frequency of urine drug testing for individuals on chronic opioid therapy depends on the risk of opioid
misuse and/or for an opioid disorder. Frequency of testing ranges from 1-2 times per 12 months (low-
risk), 1-2 times per 6 months (moderate-risk), and 1-3 times every 3 months for prescribed medications,
non-prescribed medications that may pose a safety risk if mixed with prescribed and illicit substances
based on patient history, clinical presentation and/or community usage.
Based on my review of case documents, which did not include a review of individual patient medical
records or charts, it appears that PCLS utilized a Provider Acknowledgment Form to allow the ordering
provider to create a standing order with the lab for a definitive UDT panel, which included an extensive
array of drugs, and which panel would then be run on every patient sample sent to PCLS by the ordering
provider. In my opinion, it is highly unlikely that definitive UDT panels of this nature would be medically
necessary or indicated for the majority of patients in any pain or substance use/abuse practice in the
average community.
References:
American Society of Addiction Medicine. Drug testing: a white paper of the American Society of
Addiction Medicine (ASAM). 2013 Oct 26. [http://www.asam.org/docs/default-source/public-policy-
statements/drug-testing-a-white-paperby- asam.pdf] accessed 10/15/18.
American College of Occupational and Environmental Medicine (ACOEM). ACOEM’s guidelines for
Chronic Use of Opioids. 2011[https://www.nhms.org/sites/default/files/Pdfs/ACOEM%202011-
Chronic%20Pain%20Opioid%20.pdf] accessed 10/15/18.
Argoff CE, et al. Rational urine drug monitoring in patients receiving opioids for chronic pain: consensus
recommendations. Pain Med 2018 Jan 1;19(1):97-117.




   Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 5 of 130
AMA Report 2 of the Council on Science and Public Health (I-08): Improving Medical Practice and
Patient/Family Education to Reverse the Epidemic of Nonmedical Prescription Drug Use and Addiction.
http://www.ama-assn.org/resources/doc/csaph/csaph2i08.pdf.




Padma Gulur, MD




   Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 6 of 130
                    MSJ Exhibit 2




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 7 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 8 of 130
                    MSJ Exhibit 3




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 9 of 130
                       MSJ Exhibit 4




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 10 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 11 of 130
                    MSJ Exhibit 5




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 12 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 13 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 14 of 130
                                 MSJ Exhibit 6

From:                  Manoj Kumar [manoj_136@hotmail.com]
Sent:                  Tuesday, February 1, 2011 12:10:45 PM
To:                    Phil Mchugh; Marcus Sowinski
Subject:               CPT Codes and Path Ahead

Hi Phil, Marcus,

This is a follow up on my earlier email on a simplified analysis of the current trend in CPT Codes.

I would like to consider this as a positive opportunity for PCLS to take a position of Premier Support and
Excellence for all our doctors and anticipated clients.

The trend is clear - the great window of making money for the physicians via U DS screening is closing fast unless
they keep pace with the changing scenario. I believe that this is a stage where we step in by offering them a
package deal of basically setting up their Moderate Complexity Lab wherein they are assured that our lives are
intertwined and that we are vested in their progress.

The few things they are wary of are:

1.   Process
2.   Equipment
3.   Certification
4.   Compliance
5.   Supplies and consumables

Therefore, if we have a package that assures them that they can get the certification, get the right equipment
and compliance monitoring at some cost. They would be interested as that would allow them to continue billing
and collecting$$ . Keep in mnd, they want to get the$$ and yet not pay much for the service.

As I see it, this requires aggressive negotiations by yourself/marcus with a supplier/manufacturer of Chemical
Analyzers for a G R8 deal, negotiations for reagents, availability of a toxicologist to compile a Manual for process
and compliance, monitoring of process and compliance by a toxicologist, and lastly assisting them in getting the
certification.

What do you think, want to add more to your over flowing plate???????

Manoj




     Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 15 of 130
                                                                                                                  USA-543199
                                                                                                                CONFIDENTIAL
                       MSJ Exhibit 7




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 16 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 17 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 18 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 19 of 130
                   MSJ Exhibit 8




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 20 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 21 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 22 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 23 of 130
                    MSJ Exhibit 9




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 24 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 25 of 130
                                                  MSJ Exhibit 10
   Message
   From:             Phillip McHugh [pmchugh@pclabservices.com]
   Sent:             5/10/2012 8:23:39 AM
   To:               M Kumar [MKumar@pclabservices.com]
   CC:               Marcus Sowinski [msowinski@pclabservices.com]
   Subject:          Re: EMR For John Nickels


   Yes.
   Let's chat tomorrow

   Message sent from iPhone

   On May 9, 2012, at 11:41 PM, "M Kumar" <MKumar@pclabservices.com> wrote:

              Marcus,

              His lab is likely to be up and running by Mid-June. It is expected that he would switch to
              us at that stage or soon after.

              What do you opine Phil?

              Manoj

              From: Marcus Sowinski [mailto:msowinski@pclabservices.com]
              Sent: 09 May 2012 21:08
              To: 'M Kumar'; 'Phillip McHugh'
              Subject: RE: EMR For John Nickels

              IS dr Nickels still a "priority"?


              Thanks,

              Marcus Sowinski
              Physicians Choice Laboratory Services, LLC
              300 Westinghouse Blvd.
              Charlotte, NC 28273
              305-903-1827 Direct
              305-397-2760 Direct Fax
              704-900-2927 Lab
              www.pclabservices.com

              CONFIDENTIALITY NOTICE: This e-mail message, including any attachments, is for the sole use of the
              intended recipient(s) and may contain confidential and privileged information. Any unauthorized review,
              use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the
              sender by reply e-mail and destroy all copies of the original message.




              From: M Kumar [mailto:MKumar@pclabservices.com]
              Sent: Sunday, April 08, 2012 4:06 PM
              To: Marcus Sowinski; Phillip McHugh
              Subject: EMR For John Nickels

              Marcus,



FOIA Exempt -Case
             Confidential and Proprietary InformationDocument
                   3:17-cv-00037-KDB-DCK                              129-2 Filed 12/08/20 Page 26 of 130 S0W093910
                                                                                                           USA-274075
                                                                                                        CONFIDENTIAL
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 27 of 130
                MSJ Exhibit 11




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 28 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 29 of 130
                            MSJ Exhibit 12

From:                  M Kumar [MKumar@pclabservices.com]
Sent:                  Sunday, November 25, 2012 5:44:37 AM
To:                    'JNick98909@aol.com'
Subject:               RE: Reports

Attachments:           image001.jpg


Dr JN,

I was away in India for a vacation and have just got back.

I have gone over the response that Jay sent to you and have also gone over the report that you attached here.
The numbers as I see them are as follows:

Total Collection   $64448
Number of samples $202
Average Collection per sample $319 each

It appears that the writing is on the wall and it may be a great idea to switch over all samples to your own in­
house lab as soon as possible. Dec 1, may be a good day to start.

I will book my tickets and will try and see you this week itself and discuss the path forward. Additionally, I shall
carry the notes that I have made on the response by Jay to my questions as well. I observe that he has been very
sensitive to constructive criticism. He did call me while I was in India and we did discuss my observations. More
on that when we meet.

Manoj


From: JNick98909@aol.com [mai1to:JNick98909@aol.com]
Sent: 24 November 2012 15:47
To: MKumar@pclabservices.com
Subject: Fwd: Reports




Manoj, Happy Thanksgiving!! I hope you and your family had a great Holiday! I've enclosed the latest figures from
Jay. It looks like we are finally seeing some collections. I do have the numbers from Oral Solutions that show how
much they collect from commercial and federal plans at this time. Let's get together next week if possible to
discuss. I also have $8410.75 in expenses that I need to be reimbursed for per my agreement with Phil. Let me
know what day is good for you. I'm good Monday thru Thursday.


Take Care,


John




   Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 30 of 130
                                                                                                                     USA-537554
                                                                                                                   CONFIDENTIAL
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 31 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 32 of 130
                               MSJ Exhibit 13

From:                  JNick98909@aol.com
Sent:                  Monday, November 26, 2012 11:14:36 PM
To:                    MKumar@pclabservices.com
Subject:               Re: Reports

Attachments:           image001.jpg; EXPENSES FOR MANOJ.docx

Manoj, I have attached an update of what is owed to me. I forgot to add the additional urine cups we purchased
to do the tests that you said you would pay for. after your last payment of $9000 on 9/11/12 I gave you a credit
of $4546 when it should have been $454.60. I've made the corrections and have attached the most current
amount due. At least ABS only charged us $17 on the last 200 tests instead of $24 per test. I'm looking forward to
seeing you Thursday 11/30 to catch up and plan the future. Please bring at least $15,000 with you unless you
want to pay ahead for the future.
Thanks,
John Nickels MD


In a message dated 11/26/2012 6:04:35 A.M. Eastern Standard Time, MKumar@pclabservices.com writes:

Dr JN,

If all it took was some harsh words and critical analysis for your billing company to get their act together - it was
worth it.

I booked myself for Thursday to reach Cleveland at 430pm via United. Would a dinner meeting be good. I sou Id
be able to get to your clinic around 515pm.

Thanks

Manoj


From: JNick98909@aol.com [mai1to:JNick98909@aol.com]
Sent: 25 November 2012 21:33
To: MKumar@pclabservices.com
Subject: Re: Reports




Manoj, I'm glad to hear you are back from India!! I hope you had a great time. No wonder our last phone call you
sounded so far away. Sounds like we are getting some good data finally and even though you weren't pleased
with Jay's services he's getting it worked out. Let's see if we can get together soon to discuss all the details. I'm
anxious to hear your notes on Jay and his billing company when we meet. Looking forward to meeting with you.


John




   Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 33 of 130
                                                                                                                   USA-537567
                                                                                                                 CONFIDENTIAL
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 34 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 35 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 36 of 130
                                        MSJ Exhibit 14

From:                      mkumar@pclabservices.com
Sent:                      Wednesday, January 2, 2013 9:06:02 PM
To:                        Manoj Kumar
Subject:                   [Fwd: (no subject)]

Attachments:               untitled-[1.2].html; EXPENSES FOR MANOJ.docx

---------------------------- Origina I Message ---------------------------­
Subject: (no subject)
From: JNick98909@aol.com
Date: Mon, December 31, 2012 11:12 am
To: mkumar@pclabservices.com


Manoi,
           HAPPY NEW YEAR!!!

I've enclosed the updated bill so you can bring funds with you next week.
I'm looking forward to seeing you and Phil. Do you know what day you are
coming on yet?

Take Care!
John




   Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 37 of 130
                                                                                USA-537147
                                                                              CONFIDENTIAL
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 38 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 39 of 130
                                      MSJ Exhibit 15

From:                      mkumar@pclabservices.com
Sent:                      Wednesday, January 2, 2013 9:05:19 PM
To:                        Manoj Kumar
Subject:                   Fwd: It's Jay...report attached.

Attachments:               untitled-[1.2].html; nickels13.xlsx

---------------------------- Origina I Message ---------------------------­
Subject: Fwd: It's Jay...report attached.
From: JNick98909@aol.com
Date: Wed, January 2, 2013 11:42 am
To: mkumar@pclabservices.com


Manoi, I just received this report from Jay. I wanted to get it to you
before our meeting. I also have 2 additional payments to add to our current
bill of $16,413.03. Pearl's salary of $439.38 and ABS' fee for 150 tests of
$3879.00. That brings the total to $20,731.41. Please bring funds to cover
these expenses. looking forward to seeing you tomorrow! Please check out
these enclosed numbers.
John




 From: ubwhereub@aol.com
To: jnick98909@aol.com
Sent: 1/2/2013 2:17:00 P.M. Eastern Standard Time
Subj: It's Jay...report attached.


Hi John:

I've attached the latest report. What with the holidays, my vacation, a
new version of Excel, producing this report on my laptop, short
notice...well, there are a lot of variables. I don't have a copy of the
last report
with me, so I haven't been able to compare the two reports. If you could
peruse the report for any possible obvious indiscretions (I really think
there
are none, but one can't be too safe),l'd appreciate it. I can massage or
completely reproduce the report if necessary. Thanks.

Jay




      Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 40 of 130
                                                                                USA-537443
                                                                              CONFIDENTIAL
                           MSJ Exhibit 16

From:                 M Kumar [MKumar@pclabservices.com]
Sent:                 Monday, April 30, 2012 3:25:55 PM
To:                   Phillip McHugh
Subject:              J Nickels


Hi Phil,

The expense till date has been approx. $4000. The break up is $2726 for COLA, $276 for API, $750 for CLC first
installment and $120 for advertisement. The next envisaged expenditure is another $2000 for CLC, approx.
$1000 for consumables and $1500 for the first month for the Lab Director.

Could you send me a check for $9000.

Thanks a lot,

Manoj Kumar
Physicians Choice Laboratory Services, LLC
300 Westinghouse Blvd
Charlotte NC 28273
317-371-1604 Direct
812-645-1283 Direct Fax
704-900-2927 Lab
www.physicianschoicelab.com [http://www.physicianschoicelab.com/]

CONFIDENTIALITY NOTICE: This e-mail message, including any attachments, is for the sole use of the intended
recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure or
distribution is prohibited. If you are not the intended recipient, please contact the sender by reply e-mail and
destroy all copies of the original message.




   Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 41 of 130
                                                                                                              USA-537469
                                                                                                            CONFIDENTIAL
                                MSJ Exhibit 17

From:                  Phillip McHugh [pmchugh@pclabservices.com]
Sent:                  Sunday, November 25, 2012 8:27:54 AM
To:                    M Kumar
Subject:               Re: FYI

Agree

Message sent from iPhone
On Nov 25, 2012, at 8:22 AM, "M Kumar" <MKumar@pclabservices.com [mailto:MKumar@pclabservices.com] >
wrote:


The ticket is a bit expensive, but considering the potential gain in the number of samples, I will be going to meet
him on Thursday for dinner.


From: Phillip McHugh [mailto:pmchugh@pclabservices.com [mailto:pmchugh@pclabservices.com] ]
Sent: 25 November 2012 08:17
To: M Kumar
Subject: Re: FYI




Thanks Manoj!


Great to see your back!


Can't wait to see you in Charlotte buddy!




Message sent from iPhone



On Nov 25, 2012, at 5:52 AM, "M Kumar" <MKumar@pclabservices.com [mailto:MKumar@pclabservices.com] >
wrote:


I had earlier on Nov 1, gone over another report from his billing and my response to that is as follows:

Dr JN,

Thanks for the info. I have gone over the spreadsheet in detail and have made comments under Column K.
These are questions that need to be answered by the billing team.




   Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 42 of 130
                                                                                                                 USA-537539
                                                                                                               CONFIDENTIAL
A couple of things that are evident are as follows:

1. There is NIL/very little Denial Management. That is to say that it appears that there is no one that is
questioning the denials or seeking answers from the insurance companies. While you are putting in lot of effort,
someone at billing needs to study each EOB and ask questions.
2. There are a lot of cases where they are billing different codes to the same insurance. For example, if they
see that an insurance pays for 80101, there is no reason to bill for G0431 because that will get denied.
3. There are cases where incorrect amounts have been billed.
4. There are cases where the main CPT code has not been billed at all.
5. There are cases where incorrect number of units are billed.

My opinion is that either they are too big to care for a small account or the staff they have on the account is
inexperienced or the staff is lazy and ignorant or there is no supervision.

There are just too many denials with no answers from the billing.

I wonder what is happening on your regular billing if this is any indication of their competence and performance.
I would love to see the answers we get from them.

Manoj

His billing people called me in India and we discussed the report in detail. Now he has forwarded me another
report that is attached.

My response to his new attached report is below.

Will plan to see him this week and see how we can get all his samples instead of the measly number he is sending
right now.




From: M Kumar [mailto:MKumar@pclabservices.com [mailto:MKumar@pclabservices.com]]
Sent: 25 November 2012 05:45
To: 'JNick98909@aol.com [mai1to:JNick98909@aol.com] '
Subject: RE: Reports




Dr JN,

I was away in India for a vacation and have just got back.

I have gone over the response that Jay sent to you and have also gone over the report that you attached here.
The numbers as I see them are as follows:

Total Collection   $64448
Number of samples $202
Average Collection per sample $319 each

It appears that the writing is on the wall and it may be a great idea to switch over all samples to your own in-




   Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 43 of 130
                                                                                                                     USA-537540
                                                                                                                   CONFIDENTIAL
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 44 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 45 of 130
                            MSJ Exhibit 18




                              Rule 26(b) Expert Report
                                           of
                            Eric Hines, CPA, CFF, CHC


The United States of America, ex. rel. Taryn Hartnett and Dana Schoched, Plaintiffs, vs.
Physicians Choice Laboratory Services, LLC, Douglas Smith, Philip McHugh and Manoj
   Kumar, Defendants. Civil File No. 3:17-CV-37 (Consolidated with No. 3:17cv46).




                                    October 5, 2020




                                           1

Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 46 of 130
                                                                    Contents
I.     Qualifications .................................................................................................................................... 4
II.    Scope of Services .............................................................................................................................. 4
III. Compensation ................................................................................................................................... 6
IV. Background of Parties Involved and Alleged Schemes .................................................................... 6
V.     Summary of Findings ........................................................................................................................ 6
VI. Analysis of the Medicare Data Related to PCLS Patient Referrals .................................................. 7
VII. Claims Paid by Medicare Associated with PCLS Kickback Schemes............................................ 10
VIII. Summary of Claims Paid by Medicare Associated with PCLS Kickback Schemes ....................... 17
IX. Reservations .................................................................................................................................... 18




                                                                           2

Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 47 of 130
                                   List of Exhibits


  Exhibit                                Description

    1        Curriculum Vitae of Eric Hines

    2        Prior Testimony Details of Eric Hines

    3        Information and Documents Considered

    4        Summary of Patient Referral Counts and Claim Dollar Amounts by
             Alleged Scheme

    5        Summary of Total Records Reviewed by Year and Dollar Amount

    6        Summary of Patient Referral Counts and Claim Dollar Amounts by
             CPT Code Count

    7        Summary of Claim Counts and Claim Dollar Amounts by CPT Code

    8        Parameters for Identifying Claims within Date Ranges by Alleged
             Scheme and Physician

    9        Summary of Patient Referral Counts and Claim Dollar Amounts by
             Alleged Scheme and Physician

                A. Smith Kickback Scheme Physician Trends

                B. Kumar Compensation Scheme Physician Trends

                C. Loan Scheme Physician Trends

                D. Analyzer Scheme Physician Trends




                                          3

Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 48 of 130
 I.          Qualifications

          1. I, Eric Hines, am a partner with StoneTurn Group LLP (“StoneTurn”) in Boston, Massachusetts.
              StoneTurn is a global advisory firm that assists companies, their counsel and government agencies
              on regulatory, risk and compliance issues, investigations, and business disputes.
          2. I hold a bachelor’s degree in business administration with a concentration in accounting from the
              University of Massachusetts at Amherst. I am a Certified Public Accountant (“CPA”) licensed in the
              Commonwealth of Massachusetts, Certified in Financial Forensics (“CFF”) by the American
              Institute of Certified Public Accountants and Certified in Healthcare Compliance (“CHC”) by the
              Compliance Certification Board.
          3. Prior to joining StoneTurn, I was with the forensic accounting practice of Deloitte & Touche LLP,
              an auditor with Arthur Andersen LLP and part-time instructor of forensic accounting at Northeastern
              University in Boston. Exhibit 1 includes my curriculum vitae with information concerning my
              qualifications, experience, and publications in the past ten years, and Exhibit 2 includes my
              deposition, arbitration and trial testimony.
          4. I have approximately twenty years of experience as a forensic accountant, auditor and consultant in
              dispute and investigation-related matters. My experience includes conducting internal investigations
              and litigation consulting matters in a variety of industries, including pharmaceuticals, medical
              devices, telecommunications, software, energy, media & entertainment, financial services, insurance,
              manufacturing, consumer products and healthcare. These matters involved, but were not limited to,
              performing forensic analyses of financial statements and accounting information, tracking the flow
              of financial transactions, conducting kickback investigations, calculating financial damages,
              evaluating False Claims Act violations involving healthcare, analyzing healthcare claims data using
              data analytics, and compliance consulting. I also have experience conducting financial statement and
              compliance audits across a number of industries.

II.          Scope of Services1

          5. StoneTurn has been retained by the U.S. Attorney’s Office for the Western District of North
              Carolina (“USAO” or “United States”) which represents the United States of America (“Plaintiffs”)
              in this matter against Physicians Choice Laboratory Services, LLC (“Physicians Choice” or




      1
        As used herein, other than references to my education and experience, “I” and “We” shall mean either me
      personally or those StoneTurn professionals acting under my supervision. Also, “My”, “Our”, and “Us” shall refer
      to actions taken by me personally or by those StoneTurn professionals acting under my supervision.

                                                              4

           Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 49 of 130
        “PCLS”), Douglas Smith (“Smith”), Philip McHugh (“McHugh”) and Manoj Kumar (“Kumar”),
        (collectively, “Defendants”).
    6. I have been asked by the USAO to evaluate and calculate the damages suffered by the Medicare 2
        program resulting from Defendants allegedly causing the submission of fraudulent and false claims
        in violation of the federal False Claims Act, 31 U.S.C. §§ 3279 et seq. (“FCA”) in connection with a
        scheme to defraud Medicare from November 26, 2010 through December 12, 2015 (the “Relevant
        Period”). Specifically, I was asked to identify and quantify the amount of those claims paid by
        Medicare related to several schemes whereby the United States has alleged that Defendants
        “knowingly and willfully offered and/or paid kickbacks to physician practices to induce physicians
        to refer urine samples to PCLS for large and medically unnecessary panels of urine drug tests
        (“UDTs”).”3
    7. In performing my evaluation and analysis, I have been asked by the United States to assume that the
        claims identified by the United States (as discussed in greater detail, infra) are “tainted” or “false,”
        as a result of the alleged conduct of the Defendants, which the United States contends violated the
        Anti-Kickback Statute, 42 U.S.C. § 1320a-7b (the “AKS”).
    8. My opinions in this matter are not intended to and do not represent legal opinions, such as whether
        the Defendants’ conduct violated relevant healthcare laws including the AKS.4 Furthermore, I offer
        no opinion on the medical necessity of the procedures described herein, nor have I independently
        validated the accuracy or appropriateness of the Current Procedural Terminology (“CPT”) codes
        discussed below. The analyses included in this report have been prepared based upon information
        made available to me to date. In the event additional information becomes available, I reserve the
        right to amend or supplement my opinions.




2
  Medicare is the federal health insurance program for people who are 65 or older, certain younger people with
disabilities, and people with End-Stage Renal Diseases. Different parts of Medicare cover different services and
specifically, Medicare Part B covers certain doctors’ services, outpatient care, medical supplies, and preventive
services. The Medicare program is administered through the Department of Health and Human Services, Centers for
Medicare and Medicaid Services (“CMS”) (Source: www.medicare.gov and www.CMS.gov – accessed June 18,
2020).
3
  See Unites States Complaint in Intervention. Civil File No. 3:17-CV-37 (Consolidated with No. 3:17cv46). June
20, 2019.
4
  “The AKS arose out of Congressional concern that providing things of value to those who can influence health
care decisions may corrupt professional judgment and result in federal funds being diverted to pay for goods and
services that are medically unnecessary, of poor quality, or even harmful to a vulnerable patient population. The
AKS prohibits the payment of kickbacks to protect the integrity of federal healthcare programs.” See United States
Complaint in Intervention, pg. 7.

                                                         5

     Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 50 of 130
       9. Additionally, in connection with my anticipated trial testimony in this action, I may create
           demonstrative exhibits from various documents produced in this litigation which refer or relate to the
           matters discussed in this report or in my deposition testimony. I have not yet created such exhibits.

III.      Compensation

       10. StoneTurn is compensated at the hourly rate of $540.00 for my services in connection with this
           matter. I was assisted by additional StoneTurn professionals working under my direction whose
           hourly billing rates range between $180.00 and $405.00. StoneTurn’s compensation is not based
           upon the conclusions reached in this matter or its outcome.

IV.       Background of Parties Involved and Alleged Schemes

       11. I understand that PCLS is a Florida limited liability company and independent clinical laboratory
           specializing in UDTs, founded in 2009, and owned/operated by Defendants Douglas Smith and
           Philip McHugh, and Marcus Sowinsky. I understand that Defendant Manoj Kumar was an
           independent contractor and later employee of PCLS.
       12. The United States’ Complaint in Intervention, filed on June 20, 2019 (the “Complaint”), alleges that
           Defendants McHugh, Smith and Kumar engaged in several kickback schemes designed to solicit
           business from physicians and medical practices by inducing them to order excessive amounts of
           UDTs from PCLS (the “PCLS Kickback Schemes”). The United States alleges that these schemes
           included arranging for the provision of analyzer equipment and related laboratory services, software,
           making loans, cash payments and offering other forms of remuneration.5

 V.       Summary of Findings

       13. Based on my experience, education, and training, I have conducted analyses using the information
           and materials considered in this matter,6 certain relevant assumptions instructed by the United States
           and discussions with government personnel. I have determined that Medicare suffered damages
           during the Relevant Period in connection with claims that were submitted by PCLS and paid by the
           United States as a result of Defendants’ actions, which I have been instructed by the United States to
           assume were in violation of the AKS and the FCA.




   5
       See United States Complaint in Intervention, pg. 3.
   6
       See Exhibit 3 for listing of information and documents considered.

                                                              6

        Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 51 of 130
      14. I have determined that Medicare suffered damages related to the payment of improper claims
          connected to Defendants’ actions during the Relevant Period of the following amounts: 7
                                                     November 26, 2010 through De cember 12, 2015
                          Alleged Scheme             Patient Referral Count        $ Amount
                   Smith Kickback Scheme                                5,172 $           2,655,666
                   Kumar Compensation Scheme                            3,713 $           1,985,351
                   Loan Scheme                                          2,661 $           1,125,011
                   Analyzer Scheme                                      1,566 $             821,906
                   Total                                              13,112 $          6,587,933


      15. I understand that the FCA provides for the assessment of statutory civil penalties in the range of
          $5,000 to $10,000, as adjusted by the Federal Civil Penalties Inflation Adjustment Act of 1990 (28
          U.S.C. 2461 note; Public Law 104-4101), for each false claim submitted. I further understand that
          the amount of civil penalties assessed against any Defendant found to be liable under the FCA will
          be determined by the United States District Court for the Western District of North Carolina,
          Charlotte Division, at a later date. My opinion does include, however, a detailed analysis as to the
          quantity of false claims alleged to have been submitted during the Relevant Period and attributable to
          the various kickback schemes alleged by the United States (see Section VI, infra).

VI.      Analysis of the Medicare Data Related to PCLS Patient Referrals8

      16. Payment from the Medicare program comes from a trust fund – called the Medicare Trust Fund.
          Medicare is administered by the Centers for Medicare and Medicaid Services (“CMS”). CMS
          contracts with private entities referred to as Medicare Administrative Contractors (“MACs”) to act as
          its agents for purposes of administering (paying) claims submitted by health care providers. The
          primary source of information used to identify amounts paid by Medicare in this matter is the claims
          data set obtained from Palmetto GBA. Palmetto GBA is the MAC to which PCLS submitted its
          claims for UDT services. The claims data set included 4,484,696 records (or lines of data)
          corresponding with payments totaling over $125 million. The table below illustrates the record count
          and associated dollar amounts by year based on the raw data production from the MAC 9:



  7
    See Exhibit 4 for a summary of patient referral quantities and dollar amount of claims submitted during the
  Relevant Period by scheme.
  8
    I have defined “Patient Referral” as the aggregate claims records for each unique patient, physician, and service
  date. For example, multiple claims for an individual patient from one physician on a given date for services provided
  by PCLS and paid by Medicare would constitute a unique Patient Referral derived from the related Medicare claim
  data provided. Claims, in turn, may contain multiple line items, representing multiple procedures or sequence of
  CPT codes.
  9
    See Exhibit 5 for a summary of total records reviewed by year and dollar amount.

                                                           7

        Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 52 of 130
                                Year        Count of Records             $ Amount
                                2009                     12,384    $            235,199
                                2010                     39,227    $          1,247,843
                                2011                    366,075    $          8,522,506
                                2012                    821,785    $         25,004,091
                                2013                  1,051,524    $         33,382,674
                                2014                  1,542,228    $         41,921,884
                                2015                    651,473    $         14,759,547
                                Total               4,484,696      $       125,073,745

 17. Medicare assigns each claim submission a unique identifier, also referred to as a Claim Control
      Number (“CCN”). Each unique CCN can include multiple procedural records each with a specific
      CPT code.10 The population of claims records for PCLS contained 589,335 unique CCN values.
 18. I discussed the PCLS claims data with representatives from the MAC in order to understand the data
      fields included with each record and related attributes of those fields. The vast majority of claims
      data was comprised of records associated with payments ultimately made by Medicare for
      procedures performed by PCLS. The claims data also included certain records that were captured by
      Medicare for tracking the status of claims which were modified or ultimately denied for payment.
      My analysis included steps to remove these records that were not reflective of a final paid claim to
      ensure that I calculated damages on records corresponding to final claims paid.
 19. A key data field used to identify final paid claims was a status code field associated with each record
      which indicates whether a particular procedure line item was approved, paid, denied, deleted, or
      otherwise edited.11 Among the various status codes, I understand that status code “D” typically
      indicates a line item claim that was approved and paid. I excluded claims records with “D” status
      codes that had $0 in the payment amount field, which reduced the population from 4,484,696 records
      to 3,614,163 records. As a measure of the total CCNs, this data filter reduced the initial population of
      589,335 CCNs to 445,330 CCNs.
 20. Next, I filtered the data set to identify records related to specific physicians and time periods meeting
      parameters provided to me by the United States. The resulting PCLS claims included 20,763 CCNs
      comprised of 184,494 total records. These records reflected a total amount paid by Medicare of
      $6,724,039.
 21. I then analyzed this data to identify instances of fully reversed or adjusted claims in order to exclude
      those records from the data set. I identified fully reversed records as those with status code “D” that



10
   A CPT Codes is a Current Procedural Terminology code. It is a medical code set by the American Medical
Association which created the CPT data over 40 years ago to provide health care professionals with a uniform
language for medical coding and medical billing. (www.ama-assn.org).
11
   See “Palmetto Status Descriptions” screenshot provided by Palmetto GBA, LLC.

                                                        8

     Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 53 of 130
      also had a corresponding status code “Q” for the same patient, CPT code, and dollar amount paid. I
      identified adjusted records as those where any unique patient and address combination contained
      both a status code “D” and a status code “Q.” I understand that status code “Q” indicates a full claim
      adjustment, meaning that the particular claim containing that code has been reprocessed or adjusted.
      I removed all such records as they may not be indicative of a final claims paid amount.12 After
      removing such records, the data contained 20,593 CCNs comprised of 183,089 records, amounting
      to a total of $6,675,482.
 22. I also analyzed the resulting data for potential duplicate claims (same patient, date, amount and CPT
      code) in order to prevent the double counting of records indicating that multiple instances of the
      same procedure were performed for the same patient on the same day. Based on this analysis, the
      quantity of CCNs remained consistent at 20,593; however, the total records were reduced to 181,395
      and the total paid amount was reduced by approximately $88,000, resulting in a total paid amount of
      $6,587,933.
 23. There can be multiple claims for a given patient on a given day which are indicated by unique CCN
      numbers. For purposes of determining the count of doctor-patient-service encounters that might
      constitute a false claim to the government, I have aggregated the claims for each patient and date of
      service in order to calculate a single “Patient Referral” instance per day as the claim to the
      government. For example, if a patient had multiple claims (i.e. multiple CCNs) from one physician
      on a given date for services provided by PCLS and paid for by Medicare, that would constitute a
      single Patient Referral. After applying the aforementioned data filters to restrict the data to only
      those records indicative of final paid claims, there were 13,112 unique Patient Referrals.
 24. I have also analyzed the PCLS Medicare claims data to observe the relevant counts of procedures
      associated with each Patient Referral and in the aggregate. My review of the remaining PCLS CMS
      data indicated that the number of testing procedures (CPT codes) paid per Patient Referral ranged
      from one to twenty-seven procedures. Of the 13,112 Patients Referrals related to the PCLS Kickback
      Schemes based on the parameters provided by the United States, 11,004, or 84%, included 12 or
      more different CPT codes. These patient referrals including 12 or more CPT codes accounted for
      $5,796,653, or 88%, of the total claims paid amount of $6,587,933.13
 25. My analysis also included a summary-level review of the CPT codes included in the PCLS CMS
      data production. The majority of the CPT codes began with the number 8, which I understand reflect
      pathology and laboratory tests. This was consistent with my understanding of the testing procedures

12
   The items removed were comprised of 170 CCNs and 1,405 records, which reflect 0.8% of the respective filtered
populations prior to removal.
13
   See Exhibit 6 for a summary of patient referral quantities and dollar amount of claims submitted during the
Relevant Period by CPT code count.

                                                        9

     Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 54 of 130
           offered by PCLS.14 I also noted several codes beginning with the letter “G,” which I understand
           reflect temporary codes for “items or services requiring uniform national coding between one year’s
           update and the next.”15 Refer to Exhibit 7 for a listing of the quantity and dollar amounts associated
           with the different CPT codes included in the de-duplicated PCLS CMS data.

VII.      Claims Paid by Medicare Associated with PCLS Kickback Schemes

       26. I have been asked to evaluate the number of alleged improperly-paid claims related to the PCLS
           Kickback Schemes. I have been instructed by the United States to make assumptions in determining
           which claims were improper.
       27. Based on the assumptions and parameters below, I have determined that the Medicare program paid
           PCLS at least $6,587,933 for claims that were false or tainted by the alleged PCLS Kickback
           Schemes and as a result was damaged in that amount. This amount corresponded to the payment for
           179,647 testing procedures (identified by CPT code) and 13,112 Patient Referrals submitted over the
           Relevant Period.16
       28. First, I have been asked to assume that Defendants are liable for the actions alleged in the Complaint,
           that their conduct violated the FCA and AKS, and as a result, that claims paid to PCLS during the
           Relevant Period were tainted and false. I have been asked to assume that each of the physicians and
           physician practices involved in the PCLS Kickback Schemes referred patient samples to PCLS for
           UDTs as a direct result of the alleged kickbacks.
       29. Second, I have identified the population of claims deemed allegedly improper according to
           parameters provided by the United States for certain physicians / physician practices and dates of
           service. I have not been instructed to exclude any CPT codes. I understand based on discussions with
           the United States that the service dates included with the parameters all occurred after the alleged
           kickback schemes commenced. I was instructed to assume that claims submitted to Medicare by
           PCLS during these time periods were improper. These parameters as well as a description of each
           alleged kickback scheme are as follows17:




   14
      See Medicare Claims Processing Manual, Chapter 23 – Fee Schedule Administration and Coding Requirements
   (Rev. 10223, 7/24/2020), pg. 26-27.
   15
      See Medicare Claims Processing Manual – CMS, Chapter 23 – Fee Schedule Administration and Coding
   Requirements (Rev. 10223, 7/24/2020), pg. 14.
   16
      See Exhibit 7 for a summary of claim counts and claim dollar amounts by CPT code.
   17
      See also Exhibit 8 for parameters provided by DOJ.

                                                           10

         Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 55 of 130
              Alleged Scheme     Referring Practice/Physician          NPI #        Claim Dates
                              Southeast Spine & Pain Associates:
                              Dr. Barry Roseman                     1699777474   08/01/12 - 07/31/14
                              Tonya Ambler, NP                      1316040454   08/01/12 - 07/31/14
              Smith Kickback Portia Hutchinson, NP                  1336148519   08/01/12 - 07/31/14
                  Scheme      Dr. Thomas Miller                     1497743660   08/01/12 - 07/31/14
                              Dr. Jean McGuire                      1558597765   08/01/12 - 07/31/14
                              Larry Sims, PA                        1891821674   08/01/12 - 07/31/14
                              Teodora Neagu, NP                     1891891081   08/01/12 - 07/31/14
                              Pain Management Solutions:
                  Kumar
                              Dr. Gregory Masimore                  1104878982 11/01/10 - 10/26/15
               Compensation
                              Avicenna Pain Relief:
                  Scheme
                              Dr. Yunus Shah                        1376595892 01/17/11 - 01/26/15
                              Institute of Pain Management:
                              Dr. Orlando Florete                   1104922541   07/29/13 - 03/11/15
                              Shannon Groleau, NP                   1023254299   07/29/13 - 03/11/15
                              Dr. Jawed Hussain                     1578669933   07/29/13 - 03/11/15
                              Dr. Marisol Arcila                    1972708584   07/29/13 - 03/11/15
               Loan Scheme Jody Crisostomo, PA                      1700829033   07/29/13 - 03/11/15
                              Dr. Luiz Massa                        1932317054   07/29/13 - 03/11/15
                              Dr. Francisco Judilla                 1174527972   07/29/13 - 03/11/15
                              Lauren Rhoden, NP                     1689088247   07/29/13 - 03/11/15
                              Confidential Care:
                              Dr. Sanker Jayachandran               1679515035 08/28/14 - 12/01/14
                              Lighthouse Medical:
                              Dr. John Johnson                      1790764207 06/12/12 - 07/15/13
              Analyzer Scheme
                              Cleveland Back & Pain:
                              Dr. John Nickels                      1629181490 06/14/12 - 11/07/13


      Smith Kickback Scheme


 30. I understand that one scheme involved Mr. Smith making payments and providing software to a pain
      clinic, Southeast Spine and Pain Associates (“SSPA”), in Knoxville, TN, in order to induce
      physicians at SSPA to order UDTs exclusively from PCLS (“Smith Kickback Scheme”). 18
 31. The United States has alleged that after orders from SSPA to PCLS declined sharply in the first half
      of 2012, Mr. Smith transferred $300,000 to the company of a business associate, James Lord, to
      facilitate Lord’s purchase of SSPA.
 32. The United States has also alleged that Mr. Smith provided free practice management software and
      associated computer hardware and related services to the clinic. I have been instructed by the United


18
 I understand that SSPA was formerly known as Advanced Pain Therapeutics (“APT”). See United States
Complaint in Intervention, pg. 25.

                                                     11

     Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 56 of 130
      States to assume that as a result of the Smith Kickback Scheme, physicians at SSPA referred patient
      samples to PCLS for UDTs from August 1, 2012 through July 31, 2014.19 Physicians at SSPA made
      5,172 Patient Referrals during this time period, which amounted to $2,655,666 in claims paid to
      PCLS under the Smith Kickback Scheme. I have analyzed the related Medicare claims data and
      noted an increase in claims submitted by PCLS as a result of the referral of patient samples from
      SSPA physicians beginning in the second half of 2012 and continuing through 2013 into the
      beginning of 2014.20




      Kumar Compensation Scheme


 33. A second scheme involved Mr. Kumar earning commissions based on a percentage of PCLS revenue
      in exchange for arranging for and recommending that certain physician practices order tests from
      PCLS (the “Kumar Compensation Scheme”).21 I have been informed by the United States that
      pursuant to his arrangement with PCLS, Mr. Kumar arranged for two physicians with whom he had
      an existing relationship, Dr. Gregory Masimore and Dr. Yunis Shah, to order UDTs from PCLS. The
      Complaint alleges that PCLS paid Kumar over $600,000 in commissions related to his services on its
      behalf.




19
   See “FR DOS” and “TO DOS” in CMS data.
20
   See Exhibits 9 & 9.A.
21
   See United States Complaint in Intervention, pg. 38.

                                                          12

     Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 57 of 130
 34. I have been instructed by the United States to assume that as a result of Mr. Kumar’s actions, Dr.
        Masimore referred patient samples to PCLS for UDTs from November 1, 2010 through October 26,
        2015, and Dr. Shah referred patient samples to PCLS for UDTs from January 17, 2011 through
        January 26, 2015. Dr. Masimore made 1,904 Patient Referrals during this time period, which
        amounted to $1,018,948 in claims paid to PCLS. Dr. Shah made 1,809 Patient Referrals during this
        time period, which amounted to $966,402 in claims paid to PCLS. In total, there were 3,713 Patient
        Referrals, which amounted to $1,985,351 in claims paid to PCLS under the Kumar Compensation
        Scheme. I have analyzed the related Medicare claims data and noted that claims submitted by PCLS
        as a result of the referral of patient samples to PCLS for UDTs from these doctors increased steadily
        over time beginning in early 2011, reaching peak levels in mid-2014.22




22
     See Exhibits 9 & 9.B.

                                                       13

     Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 58 of 130
      Loan Scheme


 35. In a third scheme, I understand that two physicians were induced to send patient samples to PCLS
      for UDTs in exchange for receiving loans (the “Loan Scheme”). I understand that the first instance
      involved $2 million in loans to Dr. Orlando Florete (the “Florete Loans”), and the second involved a
      $50,000 loan to Dr. Sanker Jayachandran (the “Jayachandran Loan”).23
 36. Regarding the Florete Loans, the Complaint alleges that Dr. Florete and Mr. McHugh entered into a
      loan agreement on October 18, 2013, pursuant to which Dr. Florete was wired $1.7 million by Mr.
      McHugh. The Complaint further alleges that on March 24, 2014, Mr. McHugh provided Dr. Florete
      with an additional $300,000. I have been instructed by the United States to assume that as a result of
      receiving these loans, Dr. Florete and other physicians at the Institute of Pain Management in
      Jacksonville, FL, which I understand was owned by Dr. Florete, referred testing samples to PCLS
      from July 29, 2013 through March 11, 2015.24 Dr. Florete and the other physicians at the Institute of
      Pain Management made 2,652 Patient Referrals during this time period, which amounted to
      $1,119,053 in claims paid to PCLS. I have analyzed the related Medicare claims data and noted an
      increase in PCLS’ claims submissions based off referrals from Dr. Florete and other physicians at
      the Institute of Pain Management beginning in the third quarter of 2013 with a notable increase in
      the fourth quarter of 2013.25


23
   See United States Complaint in Intervention, pg. 38-40.
24
   See “FR DOS” and “TO DOS” in CMS data.
25
   See Exhibits 9 & 9.C.

                                                         14

     Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 59 of 130
 37. Regarding the Jayachandran Loan, I have been instructed by the United States to assume that as a
       result of receiving this loan, Dr. Jayachandran referred patient samples to PCLS for UDTs from
       August 28, 2014 through December 1, 2014.26 Dr. Jayachandran made 9 Patient Referrals during this
       time period, which amounted to $5,959 in claims paid to PCLS. I have analyzed the related Medicare
       claims data and noted that all claim submissions by PCLS for UDTs referred by Dr. Jayachandran
       occurred during the third and fourth quarters of 2014.27




26
     See “FR DOS” and “TO DOS” in CMS data.
27
     See Exhibits 9 & 9.C.

                                                      15

     Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 60 of 130
 38. In total, there were 2,661 patient referrals, which amounted to $1,125,011 in claims paid to PCLS
      under the Loan Scheme.


      Analyzer Scheme


 39. In a fourth scheme, I understand that two physicians, Dr. John Johnson, and Dr. John Nickels, were
      allegedly induced to send patient samples to PCLS for UDTs in exchange for receiving assistance
      from PCLS in establishing moderate complexity labs using their own analyzer equipment, which
      McHugh and Kumar also helped them obtain (the “Analyzer Scheme”).28
 40. I understand that in connection with this scheme, Dr. Johnson referred samples to PCLS from June
      12, 2012 through July 15, 2013, and Dr. Nickels referred samples to PCLS from June 14, 2012
      through November 7, 2013.29 Dr. Johnson made 1,422 Patient Referrals during this time period,
      which amounted to $750,273 in claims paid to PCLS. Dr. Nickels made 144 Patient Referrals during
      this time period, which amounted to $71,633 in claims paid to PCLS. In total, there were 1,566
      patient referrals, which amounted to $821,906 in claims paid to PCLS under the Analyzer Scheme. I
      have analyzed the related Medicare claims data and noted that claims submissions for these doctors
      increased during the second half of 2012, specifically in the fourth quarter.30




28
   See United States Complaint in Intervention, pg. 28-29.
29
   See “FR DOS” and “TO DOS” in CMS data.
30
   See Exhibits 9 & 9.D for a summary of patient referral quantities and dollar amount of claims submitted during
the Relevant Period by scheme and physician.

                                                        16

     Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 61 of 130
VIII.     Summary of Claims Paid by Medicare Associated with PCLS Kickback Schemes

        41. In summary, I have evaluated the number and amount of allegedly improper claims paid by the
           United States related to the PCLS Kickback Schemes to pay physicians and physician groups in
           exchange for UDT referrals. My evaluation was based on the assumptions and parameters provided
           to me by the United States, which have been discussed herein. I have determined that 13,112
           improper claims were paid by the United States to PCLS, amounting to $6,587,933 in damages.




                                                         17

         Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 62 of 130
                                 Referral Provider
             Alleged Scheme                                Referral Provider Name            Total #       Total $
                                       NPI
                                    1316040454       Tonya Ambler, NP                            1,250   $ 650,835
                                    1336148519       Portia Hutchinson, NP                         717   $ 340,623
                                    1558597765       Dr. Jean McGuire                              265   $ 124,427
           Smith Kickback Scheme    1497743660       Dr. Thomas Miller                             247   $ 150,619
                                    1891891081       Teodora Neagu, NP                             489   $ 309,523
                                    1699777474       Dr. Barry Roseman                             824   $ 412,314
                                    1891821674       Larry Sims, PA                              1,380   $ 667,325
                                                                                     Total      5,172    $ 2,655,666
            Kumar Compensation       1104878982      Dr. Gregory Masimore                        1,904   $ 1,018,948
                 Scheme              1376595892      Dr. Yunus Shah                              1,809   $ 966,402
                                                                                     Total      3,713    $ 1,985,351
                                     1972708584      Dr. Marisol Arcila                            248   $     91,055
                                     1700829033      Jody Crisostomo, PA                            69   $     25,157
                                     1104922541      Dr. Orlando Florete                           519   $ 217,287
                                     1023254299      Shannon Groleau, NP                           578   $ 257,028
               Loan Scheme
                                     1578669933      Dr. Jawed Hussain                             959   $ 409,060
                                     1679515035      Dr. Sanker Jayachandran                         9   $      5,959
                                     1174527972      Dr. Francisco Judilla                          69   $     28,749
                                     1932317054      Dr. Luiz Massa                                210   $     90,717
                                                                                     Total      2,661    $ 1,125,011
                                     1790764207      Dr. John Johnson                            1,422   $ 750,273
              Analyzer Scheme
                                     1629181490      Dr. John Nickels                              144   $     71,633
                                                                                     Total      1,566    $ 821,906
                                                                               Grand Total     13,112    $ 6,587,933


IX.      Reservations

      42. I understand that discovery is ongoing in this matter, which could result in additional information
          including documents and relevant testimony becoming available that could impact the results of my
          analysis. I reserve the right to supplement and revise my conclusions should new information
          become available to me subsequent to the filing of my report.




                                                                                             October 5, 2020
                                                                                             Date
            Eric Hines, CPA, CFF, CHC




                                                          18

        Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 63 of 130
                                                                                           Exhibit 1 - Curriculum Vitae

                                                         Eric A. Hines
                                                         CPA, CFF, CHC
                                                         Partner

                                                                                                Boston
                                                         T: +1 617 570 3755                     75 State Street
                                                         E: ehines@stoneturn.com                Suite 902
                                                                                                Boston, MA 02109




Eric Hines, a Partner with StoneTurn, brings almost two decades of                             Education
experience in forensic accounting, controls / compliance and dispute                           B.B.A., Accounting,
                                                                                               University of
consulting engagements. He serves as a consultant to attorneys and
                                                                                               Massachusetts—
corporations in matters involving complex financial and accounting                             Amherst

issues. Eric also has extensive experience working with and for Federal
and State Government agencies, such as the U.S. Department of Justice                          Practice Areas

(DOJ), U.S. Securities and Exchange Commission (SEC) and State                                 Litigation

Attorney General’s Offices.                                                                    Investigations

                                                                                               Compliance & Monitoring
Eric has led a variety of matters involving the interpretation and application of U.S.
                                                                                               Data Analytics
Generally Accepted Accounting Principles (GAAP), International Financial Reporting
Standards (IFRS) and Generally Accepted Auditing Standards (GAAS), and often advises
counsel and clients on government enforcement and financial reporting issues. Eric has
significant experience performing forensic accounting investigations and restatements
related to areas such as revenue recognition, complex purchase accounting, fair
valuation, transfers of financial assets, promotional allowances, inventory, reserves,
kickback payments and various other financial reporting issues. His engagements
frequently involve the use of forensic data analytics to identify indicators of possible
fraudulent, abusive or wasteful activities.


Eric also has a wide range of experience in providing support to counsel on litigation
matters involving complex finance and accounting issues such as commercial damages,
post-acquisition disputes, accounting / audit malpractice and matters involving the False


StoneTurn.com

        Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 64 of 130
Eric A. Hines, CPA, CFF, CHC                                                                                      Partner



Claims Act (FCA), Anti-Kickback Statute (AKS) and Financial Industry Regulatory Authority (FINRA) claims. His significant
litigation experience includes pre-trial consulting, attending depositions as counsel’s financial and accounting adviser,
financial modeling, preparation of reports and providing expert testimony at deposition, trial and arbitration. Eric also has
extensive experience on corporate monitoring matters and engagements requiring the assessment of internal controls.


Eric has worked with clients across a range of industries, including pharmaceuticals, medical devices,
telecommunications, software, energy, media & entertainment, financial services, manufacturing, consumer products and
healthcare.


Prior to joining StoneTurn, Eric provided forensic and dispute consulting services at Deloitte. He began his career auditing
public and private companies. He was also a part-time instructor of postgraduate courses in forensic accounting and
fraud examination at Northeastern University in Boston.


Eric is a Certified Public Accountant (licensed in the Commonwealth of Massachusetts), Certified in Financial Forensics
and Certified in Healthcare Compliance.


PREVIOUS EXPERIENCE
    •   Deloitte & Touche LLP (2002 – 2006), Financial Advisory Services, Boston, MA
    •   Arthur Andersen LLP (2000—2002), Audit, Boston, MA


PUBLICATIONS
    •   The Going Concern Question in the COVID-19 Crisis, co-author, Accounting Today, June 2020


PROFESSIONAL AFFILIATIONS / OTHER
    •   Certified Public Accountant (CPA) licensed in the Commonwealth of Massachusetts
    •   Certified in Financial Forensics (CFF) by the American Institute of Public Accountants
    •   Certified in Healthcare Compliance (CHC) by the Compliance Certification Board
    •   Member, American Institute of Certified Public Accountants (AICPA)
    •   Member, Massachusetts Society of Certified Public Accountants (MSCPA)
    •   Member, Association of Certified Fraud Examiners (ACFE)
    •   Member, Health Care Compliance Association (HCCA)




StoneTurn.com

        Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 65 of 130
Eric A. Hines, CPA, CFF, CHC                                                                                       Partner



SELECT PROFESSIONAL EXPERIENCE

Accounting Consulting Engagements

   •   Eric has investigated various accounting and financial reporting issues at public and private companies, both
       domestically and abroad. Many of these matters resulted in financial statement restatements and presentations
       of findings to regulators, audit committees, banks and other relevant parties. These matters have included such
       topics as revenue recognition, acquisition accounting, promotional allowances, inventory accounting and
       reserves.

   •   Eric has served as accounting and financial advisor to companies and their counsel in post-acquisition disputes.
       For example, he recently advised a large international private equity firm on litigation matters involving financial
       and accounting issues pertaining to its largest portfolio investment, a multibillion dollar public-to-private
       acquisition.

   •   Eric has assisted multiple corporations with accounting records reconstruction and financial statement
       restatements in a variety of industries. He recently oversaw a large internal controls and restatement project
       involving the correction of multiple years of financial results for a public registrant. Our analysis covered a variety
       of financial statement areas, including revenue recognition, reserves, purchase accounting and goodwill and
       long-lived asset impairment.

   •   Eric has experience testifying as an expert witness and fact witness in matters involving the analysis and
       interpretation of accounting records, analyses of transactional data, calculation of damages and evaluation of
       investor claims in securities arbitration.

   •   Eric provided financial consulting advice and litigation support to a large law firm representing certain
       defendants in a multibillion dollar securities suit covering topics such as accounting fraud, auditing, investment
       banking due diligence and issuance of securities.

   •   Eric has led multiple engagements assisting counsel with defense of corporations and individuals in matters
       focused on securities fraud, breach of fiduciary duty, as well as accounting and audit malpractice.

   •   Eric has led multiple investigations into procurement fraud and asset misappropriation, including matters
       involving fake vendors, kickback schemes, payroll fraud and expense fraud.

Healthcare & Pharmaceuticals

   •   Eric ran multiple engagements where StoneTurn was engaged by the Department of Justice Fraud Section, Civil
       Division, and the United States Attorney’s Office for the District of Massachusetts to assist on matters related to
       pricing litigation involving pharmaceutical manufacturers around the alleged inflation of average wholesale price
       (AWP) to industry reporting compendia. Medicare and Medicaid use AWP as a metric to determine


StoneTurn.com

       Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 66 of 130
Eric A. Hines, CPA, CFF, CHC                                                                                    Partner



       reimbursement amounts. StoneTurn conducted data analytics on tens of millions of transactions to identify and
       review sales and other related data sets relevant to AWP, recalculated drug pricing and benchmarked those
       against those reported by the manufacturers.

   •   Eric led an engagement where StoneTurn was engaged by the DOJ to conduct a pricing analysis and prepare an
       expert report in a matter involving a pharmaceutical manufacturer’s alleged underpayment of Medicaid rebates.
       Our work involved analyzing millions of sales transactions and creating financial models to analyze bundled
       prices and, ultimately, quantifying the potential underpayment of Medicaid Rebates.

   •   Eric led an engagement where StoneTurn was retained to assess the compliance with reporting requirements
       collaboration agreement requiring a profit split between two pharmaceutical companies. Based upon the
       requirements set forth in the collaboration agreement, StoneTurn tested the historical profit calculations,
       compliance with the requirements set forth in the agreement, and quantified the impact of including certain
       costs that potentially should be excluded from the calculations under the agreement.

   •   Eric oversaw an engagement where StoneTurn provided forensic accounting and forensic data analytic services
       to a publicly-traded pharmaceutical company in connection with joint inquiries by the DOJ and SEC into potential
       FCPA, product marketing and financial reporting issues. Our work involved detailed analyses of sales through
       specialty distributors, expense reporting data, payments to government officials and vendors, and the creation of
       visual analytics in a presentation of findings.

   •   Eric led a matter where StoneTurn was engaged by a government agency to provide financial consulting and
       forensic accounting services in connection with a civil enforcement investigation and related litigation involving
       allegations of Anti-Kickback Statute violations by medical testing entities and related marketing consulting firms.
       StoneTurn conducted a flow of funds analysis, assessed the financial statements of the various related parties
       and performed detailed analyses to link claims paid by federal insurance programs to alleged kickback payments
       to physicians.

   •   Eric was engaged to provide financial consulting and forensic accounting services in connection with a civil
       enforcement investigation and related litigation involving allegations of Anti-Kickback Statute violations by a large
       hospital system, an ambulance company and a municipal emergency management agency. StoneTurn conducted
       a flow of funds analysis involving transactions between the parties, assessed the nature of the audit reports
       provided by the external auditors of the related entities and conducted an analysis of the internal controls,
       policies, procedures and documentation regarding the arrangement.

   •   Eric was engaged by a large, publicly traded medical device Company and its counsel to assist with an internal
       investigation involving potentially improper sales and marketing practices for equipment sales. We analyzed
       relationships between sales professionals, healthcare providers and third-party financing entities and advised
       the Company as to the nature of the financial transactions and potential accounting considerations.




StoneTurn.com

       Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 67 of 130
Eric A. Hines, CPA, CFF, CHC                                                                                     Partner



   •   Eric has assisted with confidential investigations into potential False Claims Act and Anti-Kickback Statute issues
       involving the reasonableness of amounts paid to entities participating in federal health insurance programs.

   •   Eric was engaged by counsel to a mid-sized medical device Company to provide forensic accounting and data
       analytics services in an internal investigation of potential financial reporting issues.

   •   Eric assisted with an internal investigation of a large hospital system in response to a DOJ inquiry into potentially
       improper billing for outlier patients.

   •   Eric led an engagement to assist the Seller and its Counsel in relation to a dispute involving purchase price
       contingencies for the sale of a pharmacy benefits manager (“PBM”). We assisted the Seller in analyzing the
       accuracy of earnings reported by the Buyer in connection with an earnout provision, including related to rebates
       from underlying pharmacy claims processing, drug pricing guarantees and other reported costs incurred by the
       PBM.

Compliance & Monitoring


   •   Eric led a team engaged as the Monitor to a large, publicly-traded mortgage servicer in accordance with a
       regulatory agreement. This engagement involved the review of internal controls regarding the entity’s policies
       and practices for servicing mortgages and evaluating compliance with relevant federal, state and industry
       regulations.

   •   Eric has significant experience with matters involving the design and execution of forensic data analytics to
       identify indicators of possible fraudulent, abusive or wasteful activities. For example, he oversaw a matter in
       which StoneTurn was engaged by the Vermont State Auditor’s Office, at the direction of the Governor, to conduct
       a forensic analysis of payroll transactions and perform a review of processes and procedures relating to the
       reporting of overtime at the Vermont Department of Public Safety.

   •   Eric led a team engaged as Independent Consultants to monitor, evaluate and report on the policies and
       procedures pertaining to revenue recognition of a large software company pursuant to a settlement with the SEC.
       This engagement required the approval of the appointment by the SEC and submission of a detailed report to the
       Staff of the SEC.

   •   Eric was responsible for multiple matters where the Office of the Massachusetts Attorney General appointed
       StoneTurn to serve as trustee to oversee the management and distribution of multimillion dollar remediation
       settlement funds. StoneTurn was responsible for establishing and overseeing custody and trustee accounts and
       for developing and executing the controls and protocols over the interim investment of, and ultimately the
       disbursement, of settlement funds.




StoneTurn.com

       Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 68 of 130
                                                                       Exhibit 2 - Prior Testimony Details

                                                Eric A. Hines
                                                CPA, CFF, CHC
                                                Partner

                                                                                        Boston
                                                T: +1 617 570 3755                      75 State Street
                                                E: ehines@stoneturn.com                 Suite 902
                                                                                        Boston, MA 02109




TESTIMONIAL EXPERIENCE                                                                       Education
 2018     United States of America,     Expert witness regarding forensic
                                                                                             B.B.A., Accounting,
          vs. Paramedics Plus, LLC,     accounting and internal controls in an Anti-
                                                                                             University of
          East Texas Medical Center     Kickback Statute and False Claims Act
                                                                                             Massachusetts—
          Regional Healthcare           matter
                                                                                             Amherst
          System, Inc., East Texas
                                        Deposition Testimony
          Medical Center Regional
          Health Services, Inc.,        United States District Court for the Eastern
          Emergency Medical             District of Texas                                    Practice Areas
          Services Authority, and       Case No. 4:14-CV-203                                 Litigation
          Herbert Stephen
          Williamson                                                                         Investigations

                                                                                             Compliance & Monitoring
 2017     United States of America      Expert witness regarding forensic
          v. Berkeley Heartlab, Inc.,   accounting, economic damages and                     Data Analytics
          Quest Diagnostics             analysis of flow of funds in an Anti-
          Incorporated, Bluewave        Kickback Statute and False Claims Act
          Healthcare Consultants,       matter
          Inc., Health Diagnostic
                                        Deposition & Trial Testimony
          Laboratory, Inc., and
          Singulex, Inc.                United States District Court for the District
                                        of South Carolina
                                        Case No. 9:11-cv-01593-RMG


 2013     Richard J. Engel and          Expert witness regarding calculation of
          Marise A. Engel v. MML        total investment profit and loss in
          Investors Services, LLC,      connection with a FINRA claim
          Brion Scott Collins, Jack



StoneTurn.com

        Case 3:17-cv-00037-KDB-DCK Document
                                         1 129-2 Filed 12/08/20 Page 69 of 130
Eric A. Hines, CPA, CFF                                                              Partner



          Richard Kapinus, Todd        Arbitration Testimony
          William Sivak and Gary
                                       FINRA
          Michael Tsoumas
                                       Case Number: 11-03793


 2012     Michelle Williamson-         Expert witness regarding economic
          Green, as Administratix of   damages in a wrongful death dispute
          the Estate of James W.
                                       Trial Testimony
          Williamson IV v. Reliable
          Roofing and Sheet Metal,     Superior Court of the Commonwealth of
          LLC, Equipment 4 Rent,       Massachusetts
          Inc., and Grove U.S. LLC     Civil Action No. 09-1682A


 2011     Stuart E. Marks v.           Summary fact witness regarding the nature
          Southcoast Hospitals         of financial activity involving a series of
          Group, Inc., and Tobey       trust accounts
          Homestead Restoration
                                       Trial Testimony
          Trust
                                       Superior Court of the Commonwealth of
                                       Massachusetts
                                       Civil Action No. 02-1284




StoneTurn.com

        Case 3:17-cv-00037-KDB-DCK Document
                                        2 129-2 Filed 12/08/20 Page 70 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 3 - Information and Documents Considered



                       File Name                                                        Document Title                                               Description
2017.01.26_[1]_Complaint-w-XferOrder.pdf                       Qui Tam Complaint                                         An Action to recover damages and civil penalties on behalf of
                                                                                                                         the US and many states arising from false claims in violation of
                                                                                                                         the False Claims Act
2019.06.20_[38]_USAComplaintInIntervention.pdf                 United States Complaint Intervention                      The US brings this action to recover losses from false claims
                                                                                                                         submitted to the Medicare program by "Smith", "McHugh", and
                                                                                                                         "Kumar"
PCLS_PowerPoint3.pdf                                           Exploring PCLS Laboratory & Testing with the PCLS Sales   Exploring PCLS Laboratory & Testing with the PCLS Sales
                                                               Leadership Team                                           Leadership Team
PCLS_PowerPoint1.pdf                                           Why PCLS                                                  A summary of why to choose PCLS. An overview of PCLS
                                                                                                                         billing and billing policy. An overview of their urine testing
                                                                                                                         services.
PCLS_PowerPoint2.pdf                                           Introduction to PCLS Toxicology Testing                   An Introduction to PCLS Toxicology Testin
PCLS_PAFs_complaint.pdf                                        Provider Acknowledgement Form                             Provider Acknowledgement Forms
PCLS_PAFs_1.pdf                                                PCLS Standing Order Form                                  Standing Order Forms, New Account Applications, Urine/Oral
                                                                                                                         Fluid Comprehensive Profile, and Provider Acknowledgement
                                                                                                                         Forms
PCLS_pmts Smith to Lord_1.pdf                                  Transaction Detail Report                                 Transaction Detail Report and copy of check from Smith &
                                                                                                                         Sons ENT LLC to Optimed for $50,000 on 8-27-12
SSH GL Florete Loan (2).pdf                                    General Ledger                                            Silent Storm Holdings, LLC General Ledger
SSH_WFstmt_103113.pdf                                          Analyzed Business Checking                                Account summary for the analyzed business checking account
                                                                                                                         for Silent Storm Holdings LLC
Florete-2_Promissory Note_October2013.pdf                      Promissory Note                                           $1,700,000.00 Promissory Note dated October 2013
Florete-McHugh mtg 122013.pdf                                  Mortgage and Security Agreement                           Mortgage and Security Agreement dated October 18, 2018
                                                                                                                         between Silent Storm Holdings and Aries Medical Corporation

MK-PMtoSJ transaction.pdf                                      Analyzed Business Checking                                Copy of $75,000 Check from Manoj Kumar to Silent Storm
                                                                                                                         Holdings dated 8/29/2014
MK email_22437.pdf                                             J Nickles                                                 Email from M Kumar to Phillip McHugh with the subject "J
                                                                                                                         Nickles" dated 4/30/2012
MK email_22535.pdf                                             Reports                                                   Thread of emails between John Nickles and M Kumar with the
                                                                                                                         subject "Reports" dated 11/26/2012
MK email_27039-41.pdf                                          Dr. Johnson Check List                                    Email from Phillip McHugh to M Kumar with the subject "Dr.
                                                                                                                         Johnson Check List" dated 4/23/2012
MK email_27698.pdf                                             Lab                                                       Thread of emails between M Kumar and John Johnson with the
                                                                                                                         subject "Lab" dated 4/26/2012
MK email_28167.pdf                                             CPT Codes and Path Ahead                                  Email from M Kumar to Phillip McHugh with the subject "CPT
                                                                                                                         Codes and Path Ahead" dated 2/1/2011


                                Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 71 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 3 - Information and Documents Considered



                         File Name                                                    Document Title                                                 Description
MK email_34749.pdf                                             Promissionary Note                                           Email from Phil to M Kumar with the subject " Promissory
                                                                                                                            Note" dated 10/10/2014. Included is an image of the Promissory
                                                                                                                            Note
MKemail_rePCLS_38592.pdf                                       Future                                                       Email from Phillip McHugh to M Kumar with the subject
                                                                                                                            "future" dated 9/27/2012
JJ email_9365.pdf                                              Lab                                                          Thread of emails between Elan Paul Colen, John Johnson, and
                                                                                                                            Steve Glenn with the subject "Lab" dated 3/9/2013

JJ email_33233.pdf                                             Lab Info                                                     Emails between Phillip McHugh and John Johnson where M
                                                                                                                            Kumar was Cced with the subject "Lab Info"dated 5/14/2012

MK email_22411.pdf                                             It's Jay…report attached                                     Email titled "It's Jay…report attached"
MK email_22429.pdf                                             FYI with attatchment nickdrug2.xls                           Email between M Kumar and Phillip McHugh with the subject
                                                                                                                            "FYI" dated 11/25/2012
Status Descriptions_Palmetto.pdf                               PCLS                                                         Status Descriptions in email from Armstrong, Katherine with the
                                                                                                                            subject PCLS dated 7/1/2020
A0094600 DOJ Request Data Dictionary.xlsx                      Field Name, Description, and Number                          DOJ Dictionary of Requested Information
PCLS_ListClaimsDataAnalysis_050720.xlsx                        PCLS Provider/Practices for Claims Data Analysis 2010-2015   PCLS Provider/Practices for Claims Data Analysis 2010-2015

NC2009.CSV                                                     N/A                                                          CMS Claim Data (Source File)
NC2010.CSV                                                     N/A                                                          CMS Claim Data (Source File)
NC2011.CSV                                                     N/A                                                          CMS Claim Data (Source File)
NC2012.CSV                                                     N/A                                                          CMS Claim Data (Source File)
NC2013.CSV                                                     N/A                                                          CMS Claim Data (Source File)
NC2014.CSV                                                     N/A                                                          CMS Claim Data (Source File)
NC2015.CSV                                                     N/A                                                          CMS Claim Data (Source File)
SC2009.CSV                                                     N/A                                                          CMS Claim Data (Source File)
SC2010.CSV                                                     N/A                                                          CMS Claim Data (Source File)
SC2011.CSV                                                     N/A                                                          CMS Claim Data (Source File)
SC2012.CSV                                                     N/A                                                          CMS Claim Data (Source File)
SC2013.CSV                                                     N/A                                                          CMS Claim Data (Source File)
SC2014A.CSV                                                    N/A                                                          CMS Claim Data (Source File)
SC2014B.CSV                                                    N/A                                                          CMS Claim Data (Source File)
SC2015.CSV                                                     N/A                                                          CMS Claim Data (Source File)
HHS -- OIG Special Fraud Alert - Laboratory Payments to        Special Fraud Alert: Laboratory Payments to Referring        Special Fraud Alert: Laboratory Payments to Referring
Referring Physicians.pdf                                       Physicians                                                   Physicians dated 6/25/15



                                   Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 72 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 3 - Information and Documents Considered



                        File Name                                                    Document Title                              Description
HHS -- OIG Special Fraud Alerts 12-19-1994.pdf                 HHS -- OIG Special Fraud Alerts         This Federal Register notice sets forth the 5 previously-
                                                                                                      developed Special Fraud Alerts issued directly to the health care
                                                                                                      provider community by the HHS Office of Inspector General
                                                                                                      (OIG).
HHS-OIG Advisory Opinion No. 98-10 (Issued August 31,          Advisory Request No. 98-10             Advisory Request No.98-10 dated 9/8/1998
1998).pdf
HHS-OIG Advisory Opinion No. 99-3 (Issued on March 23,         Advisory Opinion No. 99-3              Advisory Opinion No.98-3 dated 3/161998
1999).pdf




                                Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 73 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 4 - Summary of Patient Referral Counts and Claim Dollar Amounts by Alleged Scheme



                                             November 26, 2010 through December 12, 2015
            Alleged Scheme                 Patient Referral Count          $ Amount
    Smith Kickback Scheme                                     5,172 $              2,655,666
    Kumar Compensation Scheme                                 3,713 $              1,985,351
    Loan Scheme                                               2,661 $              1,125,011
    Analyzer Scheme                                           1,566 $                821,906
    Total                                                    13,112 $              6,587,933


Notes:
[1] Source: PCLS Medicare Claims Data
[2] I have defined “Patient Referral” as the aggregate claims records for each unique patient,
    physician, and service date. For example, multiple claims for an individual patient from one
    physician on a given date for services provided by PCLS and paid by Medicare would constitute
    a unique Patient Referral derived from the related Medicare claim data provided. Claims, in turn,
    may contain multiple line items, representing multiple procedures or sequence of CPT codes.
[3] Amounts by alleged scheme reflect the population of claims deemed allegedly improper
    according to parameters provided by the United States for certain physicians / physician
    practices and dates of service.




      Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 74 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 5 - Summary of Total Records Reviewed by Year and Dollar Amount



       Year        Count of Records            $ Amount
       2009                     12,384   $            235,199
       2010                     39,227   $          1,247,843
       2011                    366,075   $          8,522,506
       2012                    821,785   $         25,004,091
       2013                  1,051,524   $         33,382,674
       2014                  1,542,228   $         41,921,884
       2015                    651,473   $         14,759,547
       Total                 4,484,696   $        125,073,745


Notes:
[1] Source: PCLS Medicare Claims Data




     Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 75 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 6 - Summary of Patient Referral Counts and Claim Dollar Amounts by CPT Code Count



                                                     Associated Number
       Number of CPT         Associated Number                               Associated Amounts Assocated Amounts
                                                     of Patient Referrals
          Codes              of Patient Referrals                                   Paid             Paid %
                                                              %
            19 or more                         616                    5%     $            426,589                      6%
                18                           1,280                   10%     $            796,431                     12%
                17                           1,295                   10%     $            748,246                     11%
                16                           1,170                    9%     $            632,884                     10%
                15                             953                    7%     $            526,302                      8%
                14                           1,024                    8%     $            534,170                      8%
                13                           1,366                   10%     $            645,018                     10%
                12                           3,300                   25%     $          1,487,013                     23%
                11                           1,249                   10%     $            537,282                      8%
             10 or less                        859                    7%     $            253,999                      4%
    Total                                   13,112                  100%     $          6,587,933                    100%


Notes:
[1] Source: PCLS Medicare Claims Data
[2] I have defined “Patient Referral” as the aggregate claims records for each unique patient, physician, and service date.
    For example, multiple claims for an individual patient from one physician on a given date for services provided by
    PCLS and paid by Medicare would constitute a unique Patient Referral derived from the related Medicare claim data
    provided. Claims, in turn, may contain multiple line items, representing multiple procedures or sequence of CPT
    codes.
[3] Amounts by alleged scheme reflect the population of claims deemed allegedly improper according to parameters
    provided by the United States for certain physicians / physician practices and dates of service.




       Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 76 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 7 - Summary of Claim Counts and Claim Dollar Amounts by CPT Code



     CPT Code        Claim Quantity           %              $ Amount           %
      83925                       12,543      6.98%   $            1,303,974   19.79%
      80154                       12,528      6.97%   $              629,046    9.55%
      82542                       10,912      6.07%   $              601,581    9.13%
      82543                       12,356      6.88%   $              593,717    9.01%
      80299                       10,181      5.67%   $              481,849    7.31%
      82649                        9,729      5.42%   $              337,914    5.13%
      83805                       12,667      7.05%   $              304,194    4.62%
      83840                       12,513      6.97%   $              278,628    4.23%
      82145                       11,501      6.40%   $              243,792    3.70%
      82520                       12,514      6.97%   $              220,684    3.35%
      83992                       10,882      6.06%   $              218,659    3.32%
      80102                        5,947      3.31%   $              184,294    2.80%
      83789                        4,032      2.24%   $              166,386    2.53%
      82101                        4,055      2.26%   $              162,529    2.47%
      82646                        6,172      3.44%   $              159,171    2.42%
      82742                        4,200      2.34%   $              110,986    1.68%
      83520                        5,377      2.99%   $               95,016    1.44%
      82055                        4,387      2.44%   $               92,704    1.41%
      83887                        2,546      1.42%   $               83,070    1.26%
      81226                          189      0.11%   $               80,736    1.23%
      G0431                          221      0.12%   $               21,739    0.33%
      82570                        2,846      1.58%   $               20,457    0.31%
      82491                          218      0.12%   $               20,281    0.31%
      G6058                          125      0.07%   $               18,128    0.28%
      84999                           94      0.05%   $               17,902    0.27%
      80171                          942      0.52%   $               16,670    0.25%
      83986                        2,848      1.59%   $               14,004    0.21%
      G6056                          203      0.11%   $               12,732    0.19%
      81003                        3,035      1.69%   $                9,452    0.14%
      80188                          404      0.22%   $                8,945    0.14%
      83788                          320      0.18%   $                8,474    0.13%
      80100                           39      0.02%   $                7,332    0.11%
      84311                          750      0.42%   $                7,053    0.11%
      G6031                          129      0.07%   $                6,462    0.10%
      G6046                          173      0.10%   $                5,930    0.09%
      82205                          366      0.20%   $                5,637    0.09%
      G6041                          121      0.07%   $                4,844    0.07%
      82003                          156      0.09%   $                4,221    0.06%
      G6045                          175      0.10%   $                4,188    0.06%
      G6051                          110      0.06%   $                2,904    0.04%



      Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 77 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 7 - Summary of Claim Counts and Claim Dollar Amounts by CPT Code



     CPT Code            Claim Quantity              %                $ Amount                 %
      G6053                                123       0.07%    $                    2,679       0.04%
      G6052                                113       0.06%    $                    2,656       0.04%
      G6042                                117       0.07%    $                    2,540       0.04%
       80152                                67       0.04%    $                    1,603       0.02%
       80196                               156       0.09%    $                    1,480       0.02%
      G6044                                113       0.06%    $                    1,445       0.02%
       80182                                67       0.04%    $                    1,043       0.02%
       80160                                41       0.02%    $                      943       0.01%
       80174                                41       0.02%    $                      943       0.01%
      G6036                                 30       0.02%    $                      941       0.01%
       80184                                60       0.03%    $                      905       0.01%
      G6050                                 38       0.02%    $                      876       0.01%
       80166                                41       0.02%    $                      850       0.01%
      G6030                                 30       0.02%    $                      716       0.01%
      G6032                                 30       0.02%    $                      689       0.01%
      G6034                                 30       0.02%    $                      620       0.01%
      G6037                                 30       0.02%    $                      466       0.01%
      G0434                                 11       0.01%    $                      213       0.00%
      G6040                                  2       0.00%    $                       26       0.00%
      G6043                                  1       0.00%    $                       15       0.00%
    Total                              179,647     100.00%    $                6,587,933     100.00%


Notes:
[1] Source: PCLS Medicare Claims Data
[2] I have defined “Patient Referral” as the aggregate claims records for each unique patient,
    physician, and service date. For example, multiple claims for an individual patient from one
    physician on a given date for services provided by PCLS and paid by Medicare would
    constitute a unique Patient Referral derived from the related Medicare claim data provided.
[3] Claims,
    Amountsinbyturn,  may scheme
                  alleged contain reflect
                                  multipletheline items, representing
                                               population             multiple
                                                           of claims deemed    procedures
                                                                             allegedly    or sequence
                                                                                       improper
    according to parameters provided by the United States for certain physicians / physician
    practices and dates of service.




       Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 78 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 8 - Parameters for Identifying Claims within Date Ranges by Alleged Scheme and Physician



      Alleged Scheme           Referring Practice/Physician         NPI #          Claim Dates
                         Southeast Spine & Pain Associates:
                         Dr. Barry Roseman                       1699777474    08/01/12 - 07/31/14
                         Tonya Ambler, NP                        1316040454    08/01/12 - 07/31/14
      Smith Kickback     Portia Hutchinson, NP                   1336148519    08/01/12 - 07/31/14
         Scheme          Dr. Thomas Miller                       1497743660    08/01/12 - 07/31/14
                         Dr. Jean McGuire                        1558597765    08/01/12 - 07/31/14
                         Larry Sims, PA                          1891821674    08/01/12 - 07/31/14
                         Teodora Neagu, NP                       1891891081    08/01/12 - 07/31/14
                         Pain Management Solutions:
         Kumar
                         Dr. Gregory Masimore                    1104878982    11/01/10 - 10/26/15
       Compensation
                         Avicenna Pain Relief:
         Scheme
                         Dr. Yunus Shah                          1376595892    01/17/11 - 01/26/15
                         Institute of Pain Management:
                         Dr. Orlando Florete                     1104922541    07/29/13 - 03/11/15
                         Shannon Groleau, NP                     1023254299    07/29/13 - 03/11/15
                         Dr. Jawed Hussain                       1578669933    07/29/13 - 03/11/15
                         Dr. Marisol Arcila                      1972708584    07/29/13 - 03/11/15
        Loan Scheme      Jody Crisostomo, PA                     1700829033    07/29/13 - 03/11/15
                         Dr. Luiz Massa                          1932317054    07/29/13 - 03/11/15
                         Dr. Francisco Judilla                   1174527972    07/29/13 - 03/11/15
                         Lauren Rhoden, NP                       1689088247    07/29/13 - 03/11/15
                         Confidential Care:
                         Dr. Sanker Jayachandran                 1679515035    08/28/14 - 12/01/14
                         Lighthouse Medical:
                         Dr. John Johnson                        1790764207    06/12/12 - 07/15/13
      Analyzer Scheme
                         Cleveland Back & Pain:
                         Dr. John Nickels                        1629181490    06/14/12 - 11/07/13


Notes:
[1] The above parameters provided by USAO were used to identify claims deemed potentially improper.




       Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 79 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 9 - Summary of Patient Referral Counts by Alleged Scheme and Physician



                                 Referral Provider
          Alleged Scheme                                 Referral Provider Name        2010-Q4    2011-Q1     2011-Q2    2011-Q3     2011-Q4     2012-Q1    2012-Q2     2012-Q3     2012-Q4    2013-Q1     2013-Q2     2013-Q3    2013-Q4     2014-Q1     2014-Q2     2014-Q3    2014-Q4     2015-Q1     2015-Q2    2015-Q3     2015-Q4        Total
                                       NPI
                                    1316040454         Tonya Ambler, NP                                                                                                                   84          68        135         155         211        523          74                                                                                1,250
                                    1336148519         Portia Hutchinson, NP                                                                                                  95         487         135                                                                                                                                            717
                                    1558597765         Dr. Jean McGuire                                                                                                                    7          52         87         100                      19                                                                                             265
    Smith Kickback Scheme           1497743660         Dr. Thomas Miller                                                                                                                                         26           8           9          27         59         118                                                                      247
                                    1891891081         Teodora Neagu, NP                                                                                                                                                                 60          37        392                                                                                  489
                                    1699777474         Dr. Barry Roseman                                                                                                      41          12         766          5                                                                                                                                 824
                                    1891821674         Larry Sims, PA                                                                                                         12         259         376        277         230         215                      8           3                                                                    1,380
                                                                               Total        -          -           -          -           -           -          -           148         849       1,397        530         493         495        606         533         121        -           -           -           -           -           5,172
    Kumar Compensation               1104878982        Dr. Gregory Masimore                  39         17          59         52          55          76         86          91          97         114        137         143         118        113         149         141        139         130         107          35             6       1,904
    Scheme                           1376595892        Dr. Yunus Shah                                   29          67         66          53          78        147         137          72         174        117         167         168        146         141         115        130           2                                             1,809
                                                                             Total           39         46         126        118         108         154        233         228         169         288        254         310         286        259         290         256        269         132         107          35             6       3,713
                                     1972708584        Dr. Marisol Arcila                                                                                                                                                    26         206          7                       1          8                                                           248
                                     1700829033        Jody Crisostomo, PA                                                                                                                                                   25          41          3                                                                                               69
                                     1104922541        Dr. Orlando Florete                                                                                                                                                   12          88         75          51         113        180                                                           519
                                     1023254299        Shannon Groleau, NP                                                                                                                                                   16         112        173         187          80         10                                                           578
    Loan Scheme
                                     1578669933        Dr. Jawed Hussain                                                                                                                                                     36         176        163         115         178        283            8                                              959
                                     1679515035        Dr. Sanker Jayachandran                                                                                                                                                                                               4          5                                                             9
                                     1174527972        Dr. Francisco Judilla                                                                                                                                                                                    12          38         19                                                            69
                                     1932317054        Dr. Luiz Massa                                                                                                                                                                     4         60          68          67         11                                                           210
                                                                             Total          -          -           -           -          -           -          -           -           -           -          -           115         627        481         433         481        516            8        -           -           -           2,661
                                     1790764207        Dr. John Johnson                                                                                           74         159         406         248        458          77                                                                                                                   1,422
    Analyzer Scheme
                                     1629181490        Dr. John Nickels                                                                                            1          46          73          15          4           2           3                                                                                                         144
                                                                             Total          -          -           -          -           -           -           75         205         479         263        462          79           3        -           -           -          -           -           -           -           -           1,566
                                                                       Grand Total           39         46         126        118         108         154        308         581       1,497       1,948      1,246         997       1,411      1,346       1,256         858        785         140         107          35             6      13,112


Notes:
[1] Source: PCLS Medicare Claims Data
[2] I have defined “Patient Referral” as the aggregate claims records for each unique patient, physician, and service date. For example, multiple claims for an individual patient from one physician on a given date for services provided by PCLS and paid by Medicare would constitute a unique Patient Referral derived from the related Medicare
    claim data provided. Claims, in turn, may contain multiple line items, representing multiple procedures or sequence of CPT codes.
[3] Amounts by alleged scheme reflect the population of claims deemed allegedly improper according to parameters provided by the United States for certain physicians / physician practices and dates of service.




                                                                                                Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 80 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 9 - Summary of Claim Dollar Amounts by Scheme and Physician



                              Referral Provider
        Alleged Scheme                                Referral Provider Name        2010-Q4      2011-Q1       2011-Q2       2011-Q3      2011-Q4       2012-Q1      2012-Q2       2012-Q3       2012-Q4      2013-Q1       2013-Q2       2013-Q3      2013-Q4       2014-Q1      2014-Q2       2014-Q3       2014-Q4      2015-Q1       2015-Q2      2015-Q3       2015-Q4          Total
                                    NPI
                                1316040454          Tonya Ambler, NP                                                                                                                            $ 40,617     $    32,223   $   62,544    $   77,560   $   99,928    $ 294,673    $   43,290                                                                                      $     650,835
                                1336148519          Portia Hutchinson, NP                                                                                                         $   43,377    $ 234,685    $    62,561                                                                                                                                                         $     340,623
                                1558597765          Dr. Jean McGuire                                                                                                                            $   3,362    $    24,773   $   39,911    $   45,324                 $   11,057                                                                                                   $     124,427
    Smith Kickback
                                1497743660          Dr. Thomas Miller                                                                                                                                                      $   11,889    $    3,602   $    4,924    $   15,533   $ 35,180      $   79,491                                                                        $     150,619
    Scheme
                                1891891081          Teodora Neagu, NP                                                                                                                                                                                 $   41,023    $   24,831   $ 243,669                                                                                       $     309,523
                                1699777474          Dr. Barry Roseman                                                                                                             $ 18,558      $   6,074    $   385,055   $   2,627                                                                                                                                             $     412,314
                                1891821674          Larry Sims, PA                                                                                                                $   5,577     $ 124,821    $   176,472   $ 127,724     $ 113,331    $ 113,020                  $   4,607     $   1,774                                                                         $     667,325
                                                                          Total $         -     $      -      $      -      $      -     $      -      $      -     $     -       $ 67,512      $ 409,560    $   681,083   $ 244,694     $ 239,817    $ 258,895     $ 346,095    $ 326,745     $ 81,264      $     -      $      -      $      -      $      -     $      -      $   2,655,666
    Kumar Compensation            1104878982        Dr. Gregory Masimore        $      11,918   $    6,018    $   25,550    $   18,895   $   22,985    $   32,124   $ 43,581      $ 50,135      $ 57,298     $    61,982   $ 87,564      $ 91,005     $ 62,149      $ 79,551     $ 99,862      $ 96,291      $ 84,006     $   61,114    $   16,904    $    8,508   $    1,507    $   1,018,948
    Scheme                        1376595892        Dr. Yunus Shah                              $    9,490    $   29,158    $   25,711   $   22,342    $   32,755   $ 68,374      $ 64,519      $ 37,042     $    86,565   $ 65,406      $ 95,119     $ 93,846      $ 95,586     $ 87,235      $ 71,191      $ 80,924     $    1,140                                             $     966,402
                                                                          Total $      11,918   $   15,508    $   54,708    $   44,607   $   45,327    $   64,879   $ 111,955     $ 114,654     $ 94,340     $   148,547   $ 152,969     $ 186,124    $ 155,995     $ 175,136    $ 187,096     $ 167,482     $ 164,930    $   62,254    $   16,904    $    8,508   $    1,507    $   1,985,351
                                  1972708584        Dr. Marisol Arcila                                                                                                                                                                   $   9,544    $ 75,390      $   2,337                  $     406     $   3,378                                                           $      91,055
                                  1700829033        Jody Crisostomo, PA                                                                                                                                                                  $   9,516    $ 14,343      $   1,297                                                                                                    $      25,157
                                  1104922541        Dr. Orlando Florete                                                                                                                                                                  $   4,194    $ 34,116      $ 34,834     $   23,344    $ 47,115      $ 73,683                                                            $     217,287
                                  1023254299        Shannon Groleau, NP                                                                                                                                                                  $   5,248    $ 41,262      $ 83,579     $   85,685    $ 35,978      $   5,275                                                           $     257,028
    Loan Scheme
                                  1578669933        Dr. Jawed Hussain                                                                                                                                                                    $ 13,425     $ 66,103      $ 78,879     $   56,076    $ 74,073      $ 116,868    $     3,636                                            $     409,060
                                  1679515035        Dr. Sanker Jayachandran                                                                                                                                                                                                                    $   2,298     $   3,660                                                           $       5,959
                                  1174527972        Dr. Francisco Judilla                                                                                                                                                                                                        $   4,950     $ 15,632      $   8,167                                                           $      28,749
                                  1932317054        Dr. Luiz Massa                                                                                                                                                                                    $   1,165     $ 25,131     $ 29,166      $ 29,549      $   5,705                                                           $      90,717
                                                                          Total $         -     $       -     $       -     $      -     $       -     $      -     $     -       $     -       $     -      $     -       $     -       $ 41,929     $ 232,380     $ 226,059    $ 199,220     $ 205,052     $ 216,736    $     3,636   $      -      $      -     $       -     $   1,125,011
                                  1790764207        Dr. John Johnson                                                                                                $ 37,808      $ 89,461      $ 242,300    $ 129,939     $ 213,581     $ 37,184                                                                                                                                $     750,273
    Analyzer Scheme
                                  1629181490        Dr. John Nickels                                                                                                $     532     $ 21,659      $ 37,841     $   7,476     $   1,835     $     927    $   1,362                                                                                                                  $      71,633
                                                                          Total $         -     $      -      $      -      $      -     $      -      $      -     $ 38,340      $ 111,120     $ 280,142    $ 137,414     $ 215,416     $ 38,112     $   1,362     $     -      $     -       $     -       $     -      $      -      $      -      $      -     $      -      $     821,906
                                                                    Grand Total $      11,918   $   15,508    $   54,708    $   44,607   $   45,327    $   64,879   $ 150,295     $ 293,286     $ 784,042    $ 967,044     $ 613,080     $ 505,981    $ 648,631     $ 747,290    $ 713,062     $ 453,798     $ 381,667    $   65,890    $   16,904    $    8,508   $    1,507    $   6,587,933



Notes:
[1] Source: PCLS Medicare Claims Data
[2] I have defined “Patient Referral” as the aggregate claims records for each unique patient, physician, and service date. For example, multiple claims for an individual patient from one physician on a given date for services provided by PCLS and paid by Medicare would constitute a unique Patient Referral derived from the related Medicare claim data provided. Claims, in turn, may
    contain multiple line items, representing multiple procedures or sequence of CPT codes.
[3] Amounts by alleged scheme reflect the population of claims deemed allegedly improper according to parameters provided by the United States for certain physicians / physician practices and dates of service.




                                                                                                            Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 81 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 9.A – Smith Kickback Scheme Physician Trends




[1] Source: PCLS Medicare Claims Data
[2] I have defined “Patient Referral” as the aggregate claims records for each unique patient, physician, and service date. For example, multiple claims for an
individual patient from one physician on a given date for services provided by PCLS and paid by Medicare would constitute a unique Patient Referral derived
from the related Medicare claim data provided. Claims, in turn, may contain multiple line items, representing multiple procedures or sequence of CPT codes.
[3] Amounts by alleged scheme reflect the population of claims deemed allegedly improper according to parameters provided by the United States for certain
physicians / physician practices and dates of service.
                         Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 82 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 9.B – Kumar Compensation Scheme Physician Trends




[1] Source: PCLS Medicare Claims Data
[2] I have defined “Patient Referral” as the aggregate claims records for each unique patient, physician, and service date. For example, multiple claims for an
individual patient from one physician on a given date for services provided by PCLS and paid by Medicare would constitute a unique Patient Referral derived
from the related Medicare claim data provided. Claims, in turn, may contain multiple line items, representing multiple procedures or sequence of CPT codes.
[3] Amounts by alleged scheme reflect the population of claims deemed allegedly improper according to parameters provided by the United States for certain
physicians / physician practices and dates of service.
                         Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 83 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 9.B – Kumar Compensation Scheme Physician Trends




[1] Source: PCLS Medicare Claims Data
[2] I have defined “Patient Referral” as the aggregate claims records for each unique patient, physician, and service date. For example, multiple claims for an
individual patient from one physician on a given date for services provided by PCLS and paid by Medicare would constitute a unique Patient Referral derived
from the related Medicare claim data provided. Claims, in turn, may contain multiple line items, representing multiple procedures or sequence of CPT codes.
[3] Amounts by alleged scheme reflect the population of claims deemed allegedly improper according to parameters provided by the United States for certain
physicians / physician practices and dates of service.
                         Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 84 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 9.C – Loan Scheme Physician Trends




[1] Source: PCLS Medicare Claims Data
[2] I have defined “Patient Referral” as the aggregate claims records for each unique patient, physician, and service date. For example, multiple claims for an
individual patient from one physician on a given date for services provided by PCLS and paid by Medicare would constitute a unique Patient Referral derived
from the related Medicare claim data provided. Claims, in turn, may contain multiple line items, representing multiple procedures or sequence of CPT codes.
[3] Amounts by alleged scheme reflect the population of claims deemed allegedly improper according to parameters provided by the United States for certain
physicians / physician practices and dates of service.
                         Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 85 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 9.C – Loan Scheme Physician Trends




[1] Source: PCLS Medicare Claims Data
[2] I have defined “Patient Referral” as the aggregate claims records for each unique patient, physician, and service date. For example, multiple claims for an
individual patient from one physician on a given date for services provided by PCLS and paid by Medicare would constitute a unique Patient Referral derived
from the related Medicare claim data provided. Claims, in turn, may contain multiple line items, representing multiple procedures or sequence of CPT codes.
[3] Amounts by alleged scheme reflect the population of claims deemed allegedly improper according to parameters provided by the United States for certain
physicians / physician practices and dates of service.
                         Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 86 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 9.D – Analyzer Scheme Physician Trends




[1] Source: PCLS Medicare Claims Data
[2] I have defined “Patient Referral” as the aggregate claims records for each unique patient, physician, and service date. For example, multiple claims for an
individual patient from one physician on a given date for services provided by PCLS and paid by Medicare would constitute a unique Patient Referral derived
from the related Medicare claim data provided. Claims, in turn, may contain multiple line items, representing multiple procedures or sequence of CPT codes.
[3] Amounts by alleged scheme reflect the population of claims deemed allegedly improper according to parameters provided by the United States for certain
physicians / physician practices and dates of service.
                         Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 87 of 130
United States vs. Physicians Choice Laboratory Services, LLC
Re: Rule 26(b) Expert Report of Eric Hines, CPA, CFF, CHC
Exhibit 9.D – Analyzer Scheme Physician Trends




[1] Source: PCLS Medicare Claims Data
[2] I have defined “Patient Referral” as the aggregate claims records for each unique patient, physician, and service date. For example, multiple claims for an
individual patient from one physician on a given date for services provided by PCLS and paid by Medicare would constitute a unique Patient Referral derived
from the related Medicare claim data provided. Claims, in turn, may contain multiple line items, representing multiple procedures or sequence of CPT codes.
[3] Amounts by alleged scheme reflect the population of claims deemed allegedly improper according to parameters provided by the United States for certain
physicians / physician practices and dates of service.
                         Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 88 of 130
                          MSJ Exhibit 19

From:                  M Kumar [MKumar@pclabservices.com]
Sent:                  Friday, April 13, 2012 4:19:01 PM
To:                    'johnnyspot@atlanticbb.net'
Subject:               FW: Lab

Importance:           High


Here it is


From: M Kumar [mailto:MKumar@pclabservices.com]
Sent: 13 April 2012 16:09
To: 'johnnyspot@atlanticbb.com'
Subject: Lab
Importance: High




Dr Johnson,

Great talking to you today.

The smaller desktop analyzers cost between $28k to $36k. Irrespective of the manufacturers claimed capacity,
we can safely say that each of these is capable of testing approx. 50 samples per day (per 8 hour shift). With your
kind of volume and the fact that you are qualified to be a Lab director yourself, it would be prudent to get a
larger capacity machine like the Olympus Au400. This will cost approx. $7Sk refurbished. This will ensure that all
your samples are tested at one location and you have room for growth.

Analyzers are also available on a reagent rental deal with a 60 day out clause. Basically, they provide the
analyzer, installation, training and maintenance. In exchange, you buy reagents from them. The day you decide
you donot need them, give a 60 day notice, on completion of which they will take the machine away. The rental
analyzer could be desktop or the Au400. There is no difference in the cost of reagents. They provide the Au400
at practices where the volume is as large as yours.

If you choose to buy the analyzer, you would be able to buy the reagents for approx. $7 a sample. This is in
contrast to $12 per sample that you will pay for a reagent rental. Therefore, there is a $5 per sample swing here.
Obviously, the supplier is making a killing even when he sells you the reagents at $7 a sample. With you volume
of 1000 samples per month, that translates to $5000 per month. This swing would be far larger if you have a
better source of getting the reagents.

As we discussed, you are looking for someone who will "hold the bull by the horn" and set up the lab for you.
Assist you in employing a MLT, train the MLT, write all policies and procedures, serve as the technical supervisor
and ensure that all compliance requirements, QA/QC, COLA inspections etc are taken care of.

Well, the good part is that we can do all that for you at a very reasonable cost. We would love the opportunity to
meet with you over coffee/lunch/dinner (whatever is convenient in your busy schedule). Phil Mc Hugh from PCLS
and I will discuss all aspects of this lab and will get the show on the road most expeditiously. We could be with
you any day on Wednesday, Thursday or Friday of the coming week.

I look forward to hearing from you. If there are any clarifications, please feel free to call me at any time during




   Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 89 of 130
                                                                                                                  USA-542260
                                                                                                                CONFIDENTIAL
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 90 of 130
                                                            MSJ Exhibit 20


         From:                                               Elan Colen, MD <colenmd@gmail.com>
         Sent:                                               Sunday, April 8, 2012 3:13 PM
         To:                                                 John Johnson
         Subject:                                            Re: urine testing


          Hi John,

         We appreciate your interest. I'm available on Monday afternoon after 3:00pm ET to give you a call and explain the
         different options available. Let me know if that time would work for you as well.


         Looking forward to speaking soon.


         Best regards,


         Elan

         Elan Colen, MD
         347-285-9633
         Sent from my iPhone

         On Apr 7, 2012, at 6:20 PM, "John Johnson" <jjohnson@lhmed.com> wrote:

                     Elan,

                     My name is John Johnson and I own and operate several chronic pain management centers in PA and
                     MD.

                    Dr. Lisa Goldberg gave me your name and contact info regarding urine drug testing.

                    We are interested in doing the screening in our offices and need to do more than the CUA waived strip
                    testing in terms of clinical care and also from a financial prespective.

                                 She was telling me that your company could make some arrangements for us to lease/own/rent/etc a
. . .:.. ::.:::. :::::::::�::::::device:that�would:do- the:screens·and:be:able.to:bill·.for.:each:individualtest; --·-·· -·------···----- - ------- --------- --------·-------

                    Please provide me any info you can on this.

                    Email or call me (814-207-4440)

                    Thanks,

                    JJ

                    <image003.jpg>


                                                                                                  1



                         Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 91 of 130
                                                                                                                                                                            USA-064187
                                                                                                                                                                          CONFIDENTIAL
                     MSJ Exhibit 21




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 92 of 130
               MSJ Exhibit 22




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 93 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 94 of 130
               MSJ Exhibit 23




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 95 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 96 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 97 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 98 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 99 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 100 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 101 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 102 of 130
                                              MSJ Exhibit 24




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 103 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 104 of 130
                     MSJ Exhibit 25




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 105 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 106 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 107 of 130
                      MSJ Exhibit 26




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 108 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 109 of 130
                 MSJ Exhibit 27




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 110 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 111 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 112 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 113 of 130
                MSJ Exhibit 28




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 114 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 115 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 116 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 117 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 118 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 119 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 120 of 130
                 MSJ Exhibit 29




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 121 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 122 of 130
                                           MSJ Exhibit 30




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 123 of 130
                                           MSJ Exhibit 31




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 124 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 125 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 126 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 127 of 130
                                                       MSJ Exhibit 32




Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 128 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 129 of 130
Case 3:17-cv-00037-KDB-DCK Document 129-2 Filed 12/08/20 Page 130 of 130
